Exhibit 10.1

 

Published CUSIP Number:  70438WAA2

Revolving Credit CUSIP Number:  70438WAB0

 

$250,000,000 REVOLVING CREDIT FACILITY

 

CREDIT AGREEMENT

 

by and among

 

PAYLOCITY HOLDING CORPORATION

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

and

 

PNC CAPITAL MARKETS, LLC, as Sole Lead Arranger and Sole Bookrunner

 

Dated as of July 17, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

CERTAIN DEFINITIONS

1

 

 

 

 

 

1.1

Certain Definitions

1

 

1.2

Construction

31

 

1.3

Accounting Principles; Changes in GAAP

31

 

1.4

LIBOR Notification

32

 

 

 

 

2.

REVOLVING CREDIT AND SWING LOAN FACILITIES

32

 

 

 

 

 

2.1

Revolving Credit Commitments

32

 

2.2

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

33

 

2.3

Commitment Fees

33

 

2.4

Termination or Reduction of Revolving Credit Commitments; Increase to Revolving
Credit Commitments

33

 

2.5

Revolving Credit Loan Requests; Swing Loan Requests

35

 

2.6

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

36

 

2.7

Notes

38

 

2.8

Use of Proceeds

38

 

2.9

Letter of Credit Subfacility

38

 

2.10

Defaulting Lenders

45

 

 

 

 

3.

[RESERVED]

47

 

 

 

 

4.

INTEREST RATES

47

 

 

 

 

 

4.1

Interest Rate Options

47

 

4.2

Interest Periods

48

 

4.3

Interest After Default

48

 

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

49

 

4.5

Selection of Interest Rate Options

50

 

4.6

Successor LIBOR Rate Index

50

 

 

 

 

5.

PAYMENTS

51

 

 

 

 

 

5.1

Payments

51

 

5.2

Pro Rata Treatment of Lenders

52

 

5.3

Sharing of Payments by Lenders

52

 

5.4

Presumptions by Administrative Agent

53

 

5.5

Interest Payment Dates

53

 

5.6

Voluntary Prepayments

53

 

5.7

[Reserved]

55

 

5.8

Increased Costs

55

 

5.9

Taxes

56

 

i

--------------------------------------------------------------------------------



 

 

5.10

Indemnity

60

 

5.11

Settlement Date Procedures

61

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

61

 

 

 

 

 

6.1

Representations and Warranties

61

 

 

 

 

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

66

 

 

 

 

 

7.1

First Loans and Letters of Credit

66

 

7.2

Each Loan or Letter of Credit

68

 

 

 

 

8.

COVENANTS

68

 

 

 

 

 

8.1

Affirmative Covenants

68

 

8.2

Negative Covenants

72

 

8.3

Reporting Requirements

76

 

 

 

 

9.

DEFAULT

78

 

 

 

 

 

9.1

Events of Default

78

 

9.2

Consequences of Event of Default

80

 

 

 

 

10.

THE ADMINISTRATIVE AGENT

82

 

 

 

 

 

10.1

Appointment and Authority

82

 

10.2

Rights as a Lender

83

 

10.3

Exculpatory Provisions

83

 

10.4

Reliance by Administrative Agent

84

 

10.5

Delegation of Duties

84

 

10.6

Resignation of Administrative Agent

84

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

85

 

10.8

No Other Duties, etc.

85

 

10.9

Administrative Agent’s Fee

86

 

10.10

Authorization to Release Collateral and Guarantors

86

 

10.11

No Reliance on Administrative Agent’s Customer Identification Program

86

 

10.12

Certain ERISA Matters

86

 

 

 

 

11.

MISCELLANEOUS

88

 

 

 

 

 

11.1

Modifications, Amendments or Waivers

88

 

11.2

No Implied Waivers; Cumulative Remedies

89

 

11.3

Expenses; Indemnity; Damage Waiver

90

 

11.4

Holidays

91

 

11.5

Notices; Effectiveness; Electronic Communication

92

 

11.6

Severability

93

 

11.7

Duration; Survival

93

 

11.8

Successors and Assigns

93

 

11.9

Confidentiality

96

 

11.10

Counterparts; Integration; Effectiveness

97

 

ii

--------------------------------------------------------------------------------



 

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

98

 

11.12

USA Patriot Act Notice

99

 

11.13

Consent to Bail-In of EEA Financial Institutions

99

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(A)

 

-

 

PRICING GRID

SCHEDULE 1.1(B)

 

-

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

 

-

 

PERMITTED LIENS

SCHEDULE 6.1.1

 

-

 

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

 

-

 

SUBSIDIARIES

SCHEDULE 8.1.3

 

-

 

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

 

-

 

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.4

 

-

 

PERMITTED INVESTMENTS

 

EXHIBITS

 

EXHIBIT 1.1(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

 

-

 

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

 

-

 

GUARANTY AGREEMENT

EXHIBIT 1.1(I)(2)

 

-

 

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

 

-

 

SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

 

-

 

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

 

-

 

PLEDGE AGREEMENT

EXHIBIT 1.1(S)

 

-

 

SECURITY AGREEMENT

EXHIBIT 2.5.1

 

-

 

LOAN REQUEST

EXHIBIT 2.5.2

 

-

 

SWING LOAN REQUEST

EXHIBIT 5.9.7(A)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

 

-

 

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

 

iii

--------------------------------------------------------------------------------



 

EXHIBIT 8.3.3

 

-

 

QUARTERLY COMPLIANCE CERTIFICATE

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
July 17, 2019 and is made by and among PAYLOCITY HOLDING CORPORATION, a Delaware
corporation (the “Borrower”), each of the GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”).

 

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $250,000,000.  In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

 

1.                                      CERTAIN DEFINITIONS

 

1.1                               Certain Definitions.  In addition to words and
terms defined elsewhere in this Agreement, the following words and terms shall
have the following meanings, respectively, unless the context hereof clearly
requires otherwise:

 

Acquisition shall mean any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of all or
substantially all of the Capital Stock of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

 

Administrative Agent shall have the meaning specified in the introductory
paragraph.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

Agreement shall have the meaning specified in the introductory paragraph.

 

--------------------------------------------------------------------------------



 

Anti-Corruption Laws means all Laws, rules, and regulations of any jurisdiction
applicable to any Loan Party from time to time concerning or relating to bribery
or corruption including but not limited to the US Foreign and Corrupt Practices
Act 1977, as amended, and the Bribery Act 2010 of the United Kingdom.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Senior Secured Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Net Senior Secured Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(i)                                     the percentage spread to be added to the
Base Rate applicable to Revolving Credit Loans under the Base Rate Option based
on the Net Senior Secured Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Revolving Credit Base Rate Spread”,
or

 

(ii)                                  the percentage spread to be added to the
LIBOR Rate applicable to Revolving Credit Loans under the LIBOR Rate Option
based on the Net Senior Secured Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Revolving Credit LIBOR Rate
Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Chief Accounting Officer,
Treasurer or Assistant Treasurer of such Loan Party, any manager or the members
(as applicable) in the case of any Loan Party which is a limited liability
company, or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of such Loan Party required hereunder.  The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.

 

2

--------------------------------------------------------------------------------



 

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(i) [Revolving Credit Base Rate Options].

 

Beneficial Owner shall mean, for each Loan Party, each of the following: 
(a) each individual, if any, who, directly or indirectly, owns 25% or more of
such Loan Party’s Capital Stock; and (b) a single individual with significant
responsibility to control, manage, or direct each Loan Party.

 

Benefit Plan shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

Borrower shall have the meaning specified in the introductory paragraph.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

3

--------------------------------------------------------------------------------



 

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.

 

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, cash or deposit account balances pursuant to
documentation reasonably satisfactory to Administrative Agent and each Issuing
Lender (which documents are hereby consented to by the Lenders).  Such cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent.

 

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

Certificate of Beneficial Ownership shall mean, for each Loan Party, a
certificate in form and substance acceptable to Administrative Agent (as amended
or modified by Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of such Loan Party.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Change of Control shall mean (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than a Permitted Holder, shall become, or obtain
rights (whether by means of

 

4

--------------------------------------------------------------------------------



 

warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the Capital Stock of the Borrower, (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated or approved by the board of directors
of the Borrower nor (ii) appointed by directors so nominated; or (c) the
Borrower shall cease to own, directly or indirectly, free and clear of all Liens
or other encumbrances (other than Permitted Liens), 100% of the outstanding
voting Capital Stock of each of its Subsidiaries on a fully diluted basis
(unless such Subsidiary is an Immaterial Subsidiary that is disposed under and
in accordance with the terms of Section 8.2.7(v) [Dispositions of Assets or
Subsidiaries].

 

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be July 17, 2019.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral shall mean the collateral under the (i) Security Agreement,
(ii) Pledge Agreement, or (iii) Patent, Trademark and Copyright Security
Agreement and any cash collateral referred to in the definition of Cash
Collateralize.

 

Collateral Documents shall have the meaning specified in Section 6.1.11 [Liens
in the Collateral].

 

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

 

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated EBITDA shall mean, for any period of determination, the sum of the
following: (a) net income for such period, plus (b) the sum of the following,
without duplication, to the extent deducted in determining consolidated net
income for such period:

 

(i) expense for taxes paid in cash or accrued,

 

5

--------------------------------------------------------------------------------



 

(ii) Consolidated Interest Expense,

 

(iii) depreciation,

 

(iv) amortization,

 

(v) documented fees, costs and expenses relating to the Transaction incurred
within ninety (90) days of the Closing Date,

 

(vi) documented fees, costs, transaction expenses and non-recurring charges
(other than depreciation or amortization expense) relating to Permitted
Acquisitions, amendments to the Loan Documents, investments, loans, issuances of
equity, and restricted payments, in each case, permitted hereby (including,
without limitation, legal costs, accounting fees, third party consultant charges
and severance costs), in each case, whether or not consummated,

 

(vii) losses resulting from the disposition of assets of the Loan Parties
outside of the ordinary course of business,

 

(viii) losses resulting from the early termination of leases and other lease
exit costs,

 

(ix) litigation related charges, costs and expenses incurred outside of the
ordinary course of business (including any settlement costs related thereto),

 

(x) non-recurring expenses relating to unforeseen regulatory compliance,

 

(xi) non-recurring business optimization expenses and other restructuring
charges, reserves or expenses (including such charges, reserves and expenses
incurred in connection with Permitted Acquisitions), including charges or
expenses arising from start-up or initial costs for any project or new line of
business, facility consolidations and integration costs, and systems
establishment costs; provided that, the aggregate amount added back pursuant to
this clause (xi) plus the amount added back pursuant to clause (xii) shall not
exceed 15% of Consolidated EBITDA (before giving effect to any such addback) for
any period of determination,

 

(xii) for any period on or after the Closing Date, those demonstrable
cost-savings relating to operational changes (including cost saving
initiatives), net of actual amounts realized, and that are reasonably
anticipated by the Borrower in good faith to be realized within twelve (12)
months following such event or action as of any date of determination, for which
such event or action resulting in such cost-savings is implemented on or after
the Closing Date and calculated as if such event or action had occurred on the
first day of the Test Period provided that, the aggregate amount added back
pursuant to this clause (xii) plus the amount added back pursuant to clause
(xi) shall not exceed 15% of Consolidated EBITDA (before giving effect to any
such addback) for any period of determination,

 

6

--------------------------------------------------------------------------------



 

(xiii) other reasonable, non-recurring charges,

 

(xiv) adjustments to eliminate stock based compensation expense and employer
payroll taxes related to stock releases and stock option exercises, and

 

(xv) extraordinary losses (excluding extraordinary losses from discontinued
operations),

 

minus (c) to the extent included in determining consolidated net income for such
period: non-recurring, non-cash gains or non-cash items that increased
consolidated net income (excluding non-cash credits that represent an accrual or
reserve for a future or potential future cash payment), in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP.

 

For purposes of determining compliance with the Financial Covenants, each
Subject Transaction that constitutes a significant acquisition for purposes of
Rule 3-05 or Article 11under Regulation S-X that occurs during any Test Period
shall be deemed to have occurred on and as of the first day of such Test Period
and Consolidated EBITDA shall be adjusted to include income statement items
attributable to acquisitions and exclude income statement items attributable to
dispositions, in each case, for the relevant Test Period.

 

Consolidated Interest Expense shall mean, for any period of determination, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued operations and (c) the portion of
rent expense under capitalized leases that is treated as interest in accordance
with GAAP, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis.

 

Consolidated Senior Secured Indebtedness shall mean, at any date of
determination, consolidated Indebtedness of the Borrower and its Subsidiaries as
of such date that, in each case, is then secured by Liens on the property or
assets of the Borrower or any of its Subsidiaries (other than Indebtedness
secured by a Lien ranking junior to or subordinated to the Liens securing the
Obligations pursuant to a written agreement).

 

Control Agreement shall mean each deposit account control agreement or
securities account control agreement, as applicable, entered into by a Loan
Party, each depository institution or securities intermediary party thereto and
Administrative Agent in form and substance reasonably satisfactory to
Administrative Agent.

 

Controlled Deposit Account shall mean a deposit account of a Loan Party subject
to a Control Agreement.

 

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a

 

7

--------------------------------------------------------------------------------



 

Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.

 

Customer Funds shall mean any funds that are received by any Loan Party from or
on behalf of any customer or its Related Parties that are required to make
payroll, payroll taxes, other employment-related taxes or other payments by the
Loan Party or its Subsidiaries on behalf of such customer or its Related Parties
pursuant to any direct or indirect services or other arrangement between such
Loan Party or any of its Subsidiaries and such customer.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders or (f) has, or has a direct or indirect parent company
that has, become the subject of a Bail-In Action.

 

8

--------------------------------------------------------------------------------



 

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Delaware LLC means any limited liability company organized or formed under the
laws of the State of Delaware.

 

Delaware Divided LLC means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

Delaware LLC Division means the statutory division of any Delaware LLC into two
or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in an EEA Member Country that is subject to the supervision of
an EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

 

EEA Member Country shall mean any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

EEA Resolution Authority shall mean any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

9

--------------------------------------------------------------------------------



 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of regulated substances; (v) the presence of
contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (f) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon Borrower or any member of the ERISA Group.

 

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

 

10

--------------------------------------------------------------------------------



 

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

 

11

--------------------------------------------------------------------------------



 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Exempt Accounts shall mean (i) any account exclusively used for payroll, taxes,
employee wage and benefits payments or fiduciary or trust purposes, in each
case, of any Loan Party, (ii) zero balance accounts, pension accounts and
401(k) accounts, (iii) Segregated Customer Funds Accounts, (iv) accounts, if
any, that contain or receive governmental payor receivables, and (v) any account
the daily balance in which does not at any time exceed $5,000,000, provided,
that to the extent the daily balances in all accounts that would not otherwise
be Exempt Accounts but for their balances exceed $10,000,000 in the aggregate,
such accounts shall no longer be Exempt Accounts.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
July 17, 2024.

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Official Bodies and implementing such
Sections of the Code.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as reasonably selected by the Administrative Agent (for purposes of this
definition, an “Alternate Source”) (or if such rate for such day does not appear
on the Bloomberg Screen BTMM (or any substitute screen) or on any Alternate
Source, or if there shall at any time, for any reason, no longer exist a
Bloomberg Screen BTMM (or any substitute screen) or any Alternate Source, a
comparable replacement rate reasonably determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate

 

12

--------------------------------------------------------------------------------



 

for such day shall be the “open” rate on the immediately preceding Business
Day.  If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

Financial Covenant Compliance shall mean, as of any date of determination and
with respect to any Subject Transaction, that the Loan Parties are in compliance
with the Financial Covenants immediately before and after giving effect to such
transaction determined on the basis of the financial information most recently
delivered pursuant to Section 8.3.1 [Quarterly Financial Statements] or 8.3.2
[Annual Financial Statements] and recalculated as though such Subject
Transaction (including any Indebtedness incurred in connection therewith
(including any commitments that are being incurred on such date of
determination, assuming the borrowing of the entire amount thereof on such
date)) had been consummated on the first day of the Test Period covered by such
financial information. Any Indebtedness actually or proposed to be incurred or
assumed in connection with such Subject Transaction shall be deemed to have been
incurred as of the first day of the applicable Test Period, and interest thereon
shall be deemed to have accrued from such day on such Indebtedness at the
applicable rates provided therefor (and in the case of interest that does or
would accrue at a formula or floating rate, at the rate in effect at the time of
determination) and shall be included in the results of the Borrower and its
Subsidiaries for such Test Period and any Indebtedness repaid in connection with
such Subject Transaction shall be deemed to have been repaid as of the first day
of the applicable Test Period.

 

Financial Covenants shall mean the covenants set forth in Sections 8.2.14
[Maximum Net Total Leverage Ratio], Section 8.2.15 [Maximum Net Senior Secured
Leverage Ratio] and Section 8.2.16 [Minimum Consolidated Interest Coverage
Ratio].

 

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

 

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as

 

13

--------------------------------------------------------------------------------



 

a Guarantor after the date hereof.  As of the Closing Date, the only Guarantor
is Paylocity Corporation.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

 

Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

 

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Immaterial Subsidiary shall mean each subsidiary (i) that contributes 5.0% or
less to Consolidated EBITDA for the most recently ended Test Period for which
financial statements have been delivered, or (ii) that contributes 5.0% or less
to the consolidated assets of the Borrower and its Subsidiaries for the most
recently ended Test Period for which financial statements have been delivered;
provided that, if at the end of any fiscal quarter the aggregate amount of
Consolidated EBITDA or consolidated assets of all Immaterial Subsidiaries
exceeds 5.0% of Consolidated EBITDA or 5.0% of consolidated assets of the
Borrower and its Subsidiaries, as applicable, the Borrower shall cause such
Subsidiaries to not be Immaterial Subsidiaries and to join this Agreement as
Guarantors in accordance with Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures] to eliminate such excess.

 

Increasing Lender shall have the meaning assigned to that term in Section 2.4.2
[Increase in Revolving Credit Commitments].

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) obligations
evidenced by notes, bonds, debentures or similar instruments, (iii) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iv) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement or similar facilities, (v) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate or currency risk management device, (vi) any other
transaction (including, without limitation, forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which

 

14

--------------------------------------------------------------------------------



 

are not represented by a promissory note or other evidence of indebtedness and
which are not subject to a good faith dispute or more than sixty (60) days past
due), (vii) any Guaranty of Indebtedness of a type referred to in clauses
(i) through (vi) above and (viii) all obligations of the kind referred to in
clauses (i) through (vii) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation. For the avoidance of doubt, “Indebtedness” of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor .

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Loan Parties].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months.  Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing

 

15

--------------------------------------------------------------------------------



 

Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans.  Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrower shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the United States Internal Revenue Service.

 

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.

 

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Lead Arranger shall mean PNC Capital Markets, LLC, and its successors and
assigns in such capacity.

 

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, and
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner.  The
liabilities owing to the provider of any Lender Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party to
such Lender

 

16

--------------------------------------------------------------------------------



 

Provided Foreign Currency Hedge shall, for purposes of this Agreement and all
other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under the Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5 [Application of
Proceeds].

 

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, and
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner.  The
liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the “Interest Rate Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 9.2.5 [Application of Proceeds].

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

17

--------------------------------------------------------------------------------



 

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.  Notwithstanding the foregoing, if the LIBOR Rate as
determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.

 

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

LIBOR Termination Date shall have the meaning given to such term in Section 4.6
[Successor LIBOR Rate Index].

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any

 

18

--------------------------------------------------------------------------------



 

filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, and any other instruments, certificates or documents
delivered in connection herewith or therewith, in each case as amended,
restated, replaced, supplemented, or otherwise modified from time to time, and
all amendments to any or all of the foregoing.

 

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or would reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

 

Net Senior Secured Leverage Ratio shall mean, as of any date of determination,
the ratio of (A) Consolidated Senior Secured Indebtedness of Borrower and its
Subsidiaries net of unrestricted domestic cash and cash equivalents of the Loan
Parties on such date to (B) Consolidated EBITDA (i) for the Test Period then
ended if such date is a fiscal quarter end or (ii) for the Test Period most
recently ended if such date is not a fiscal quarter end.

 

19

--------------------------------------------------------------------------------



 

Net Total Leverage Ratio shall mean, as of any date of determination, the ratio
of (A) consolidated Indebtedness of Borrower and its Subsidiaries net of
unrestricted domestic cash and cash equivalents of the Loan Parties on such date
to (B) Consolidated EBITDA (i) for the Test Period then ended if such date is a
fiscal quarter end or (ii) for the Test Period most recently ended if such date
is not a fiscal quarter end.

 

New Lender shall have the meaning assigned to that term in Section 2.4.2
[Increase in Revolving Credit Commitments].

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product.  Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any

 

20

--------------------------------------------------------------------------------



 

other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full and Paid in Full shall mean (a) the indefeasible payment in full
in cash of the Loans and other Obligations (other than contingent obligations
for which no claim has been made), (b) termination of the Commitments, (c) with
respect to all Letters of Credit either (i) expiration or termination thereof or
(ii) Cash Collateralization thereof, in accordance with this Agreement, and
(d) expiration or termination of any and all Lender Provided Foreign Currency
Hedges, Lender Provided Interest Rate Hedges, and Other Lender Provided
Financial Service Products in a manner reasonably satisfactory to the Lender or
its Affiliate providing those Lender Provided Foreign Currency Hedges, Lender
Provided Interest Rate Hedges, and Other Lender Provided Financial Service
Products, to the extent required by such Lender or Affiliate.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in

 

21

--------------------------------------------------------------------------------



 

Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan) which is covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 or Section 430 of the Code and either (i) is sponsored, maintained
or contributed to by any member of the ERISA Group for employees of any member
of the ERISA Group or (ii) has at any time within the preceding five years been
sponsored, maintained or contributed to by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group, or in the case of a “multiple employer” or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

Permitted Acquisition means any Acquisition by any Loan Party where:

 

(a)                                 the business, division or assets acquired
are for use, or the Person acquired is engaged, in the Permitted Business;

 

(b)                                 immediately before and after giving effect
to such Acquisition, no Potential Default or Event of Default exists;

 

(c)                                  immediately before and after giving effect
to such Acquisition, the Loan Parties are in Financial Covenant Compliance;

 

(d)                                 in the case of the Acquisition of any
Person, the board of directors or similar governing body of that Person has
approved such Acquisition;

 

(e)                                  the provisions of Section 8.1.8 [Further
Assurances] have been satisfied, and within thirty (30) days after the closing
of such Acquisition, the target company (if such Acquisition is structured as a
purchase of equity) or the Loan Party (if such Acquisition is structured as a
purchase of assets or a merger and a Loan Party is the surviving entity)
executes and delivers to Administrative Agent (i) all documents necessary to
grant to Administrative Agent a first-priority Lien on all of the assets of each
of the target company or surviving company and its Subsidiaries, each in form
and substance reasonably satisfactory to Administrative Agent, and
(ii) Guarantor Joinder, in each case, to the extent required by Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures];

 

(f)                                   if the Acquisition is structured as a
merger, the Borrower or a domestic Subsidiary that is a Loan Party will be the
surviving entity;

 

(g)                                  with respect to any Acquisition (or series
of related Acquisitions) with respect to which the consideration is greater than
$50,000,000:

 

i.                        the Administrative Agent (for distribution to the
Lenders) shall have received not less than ten (10) days prior to the
consummation of any such Acquisition (A) a description of the material terms of
such Acquisition, and (B) to the extent available to Borrower, the audited
financial statements (or, if unavailable, management-prepared financial
statements) of such Person and/or business, division or

 

22

--------------------------------------------------------------------------------



 

assets to be acquired for its most recent fiscal year and for any fiscal
quarters ended within the fiscal year to date;

 

ii.                     (A) not less than ten (10) Business Days prior to such
Acquisition (or any later date approved by Administrative Agent in its sole
discretion), Administrative Agent has received drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition, and
(B) not less than two (2) Business Days prior to such Acquisition (or any later
date approved by Administrative Agent in its sole discretion), Administrative
Agent has received complete executed or conformed copies of each material
document, instrument and agreement to be executed in connection with such
Acquisition together with all lien search reports and lien release letters and
other documents as Administrative Agent reasonably requires to evidence the
termination of Liens on the assets, business, or division to be acquired; and

 

iii.                  to the extent readily available to Borrower, and not
otherwise subject to confidentiality restrictions, and subject to customary
non-reliance letters, Borrower has provided Administrative Agent with all other
information with respect to such Acquisition as reasonably requested by
Administrative Agent (including, without limitation, if reasonably requested by
Administrative Agent, one or more third-party due-diligence reports and
quality-of-earnings reports); and

 

(h)                                 with respect to any Acquisition (or series
of related Acquisitions) that constitutes a significant acquisition for purposes
of Rule 3-05 or Article 11 under Regulation S-X, the Loan Parties shall deliver
to the Administrative Agent a certificate in form and substance reasonably
acceptable to the Administrative Agent, executed by the Chief Executive Officer,
President, Chief Financial Officer or Chief Accounting Officer of the Borrower,
and demonstrating in detail comparable to a Compliance Certificate that,
immediately before and after giving effect to such Acquisition, the Loan Parties
are in Financial Covenant Compliance and certifying that such Acquisition is a
Permitted Acquisition that complies with all of the requirements of this
Agreement.

 

Permitted Business shall mean the lines of business as conducted and operated
from time to time of the Loan Parties and any other activities that are
reasonably similar, ancillary, incidental, complimentary or related to, or a
reasonable extension, development or expansion of, such business, including,
without limitation, providing business-to-business software and technology
services.

 

Permitted Holder shall mean Steven I. Sarowitz and any Person which directly or
indirectly is controlled by Steven I. Sarowitz.

 

23

--------------------------------------------------------------------------------



 

Permitted Investments shall mean:

 

(i)                                     direct obligations of the United States
of America or any agency or instrumentality thereof or obligations backed by the
full faith and credit of the United States of America maturing in twelve (12)
months or less from the date of acquisition;

 

(ii)                                  commercial paper maturing in 180 days or
less rated not lower than A-1, by Standard & Poor’s or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

(iii)                               demand deposits, time deposits or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s on
the date of acquisition;

 

(iv)                              money market or mutual funds whose investments
are limited to those types of investments described in clauses (i)-(iii) above;

 

(v)                                 investments made under the Cash Management
Agreements or under cash management agreements with any other Lenders; and

 

(vi)                              any other investments made pursuant to the
Borrower’s Investment Policy dated February 2016, as such policy may be amended
or replaced from time to time with the Administrative Agent’s prior written
consent.

 

Permitted Liens shall mean:

 

(i)                                     Liens for Taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

(iv)                              Good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money or as security for Hedge
Liabilities or margining related to commodities hedges) or leases, not in excess
of the aggregate amount due thereunder, or to secure statutory obligations, or
surety, appeal, indemnity, performance or other similar bonds required in the
ordinary course of business;

 

(v)                                 Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property

 

24

--------------------------------------------------------------------------------



 

or the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;

 

(vi)                              Liens, security interests and mortgages in
favor of the Administrative Agent for the benefit of the Lenders and their
Affiliates securing the Obligations (including Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Services Obligations);

 

(vii)                           Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P), provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien;

 

(viii)                        Purchase Money Security Interests and capitalized
leases to the extent permitted under Section 8.2.1(iii) [Indebtedness]; provided
that such Liens shall be limited to the assets acquired with such purchase money
financing or leased pursuant to such capital lease;

 

(ix)                              Other Liens to the extent that the
Indebtedness secured thereby does not exceed $15,000,000;

 

(x)                                 Any interest or title of a lessor or
sublessor under, and Liens arising from, precautionary Uniform Commercial Code
financing statements (or equivalent filings);

 

(xi)                              Customary rights of setoff upon deposits of
cash in favor of banks or other depository institutions holding such deposits
and Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the ordinary course of collection;

 

(xii)                           Liens on cash earnest money deposits or other
deposits and cash equivalents held in escrow to secure contractual payments
(contingent or otherwise) payable by a Loan Party or any Subsidiary to a seller
in connection with Investments permitted under Section 8.2.4 [Loans and
Investments] and Permitted Acquisitions;

 

(xiii)                        Any interest or title of a lessor, sublessor,
licensor or sublicensor under leases or licenses permitted by this Agreement
that are entered into in the ordinary course of business;

 

(xiv)                       The following, (A) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed and
continue to be stayed or (B) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, and in either case they do not
affect the Collateral or, in the aggregate, materially impair the ability of any
Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

 

(1)                                 claims or Liens for Taxes, assessments or
charges due and payable and subject to interest or penalty; provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such Taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

25

--------------------------------------------------------------------------------



 

(2)                                 claims, Liens or encumbrances upon, and
defects of title to, real or personal property other than the Collateral,
including any attachment of personal or real property or other legal process
prior to adjudication of a dispute on the merits;

 

(3)                                 claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens; or

 

(4)                                 Liens resulting from final judgments or
orders described in Section 9.1.7 [Final Judgments or Orders].

 

Permitted Unsecured Indebtedness shall mean Indebtedness permitted pursuant to
Section 8.2.1(vii) [Indebtedness].

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the UCC in the Collateral which is
subject only to statutory Liens for Taxes not yet due and payable or Purchase
Money Security Interests.

 

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

 

26

--------------------------------------------------------------------------------



 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

Ratable Share shall mean, with respect all matters as to a particular Lender,
the proportion that such Lender’s Revolving Credit Commitment bears to the
Revolving Credit Commitments of all of the Lenders, provided however that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments, and not on the current amount of the
Revolving Credit Commitments and provided further in the case of Section 2.10
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.

 

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law or any predicate crime to any
Anti-Terrorism Law or Anti-Corruption Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law or
Anti-Corruption Law.

 

27

--------------------------------------------------------------------------------



 

Required Lenders shall mean

 

(A)                               If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender), and

 

(B)                               If there exist three (3) or more Lenders,
Lenders (other than any Defaulting Lender) having more than 50% of the aggregate
amount of the Revolving Credit Commitments of the Lenders (excluding any
Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender).

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

 

Segregated Customer Funds Account shall mean any deposit or securities account
of a Loan Party into which Customer Funds are deposited.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

28

--------------------------------------------------------------------------------



 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that would reasonably be expected to become an actual or matured liability.

 

Specified Event of Default shall mean an Event of Default under Section 9.1.1
[Payments Under Loan Document] or Section 9.1.12 [Relief Proceedings].

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

Subject Transaction shall mean any Permitted Acquisition or any other event that
by the terms of this Agreement requires that the Loan Parties are in Financial
Covenant Compliance.

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or  (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

29

--------------------------------------------------------------------------------



 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $25,000,000.

 

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges in the nature of a tax imposed by any Official Body, including any
interest, additions to tax or penalties applicable thereto.

 

Test Period shall mean a period of four (4) consecutive fiscal quarters.

 

Transaction shall mean, collectively, the execution and delivery of this
Agreement, the making of the initial Loans on the Closing Date, if any, the
payment of all fees, costs and expenses associated with all of the foregoing and
the execution and delivery of all other Loan Documents.

 

UCC shall means the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

30

--------------------------------------------------------------------------------



 

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

Write-Down and Conversion Powers shall mean the write-down and conversion powers
of the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

 

1.2                               Construction.  Unless the context of this
Agreement otherwise clearly requires, the following rules of construction shall
apply to this Agreement and each of the other Loan Documents: (i) references to
the plural include the singular, the plural, the part and the whole and the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

 

1.3                               Accounting Principles; Changes in GAAP. 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing Statements
referred to in Section 6.1.6(i) [Historical Statements].  Notwithstanding the
foregoing, if the Borrower notifies the Administrative Agent in writing that the
Borrower wishes to amend any financial covenant in Section 8.2 of this
Agreement, any related definition and/or the definition of the term Net Senior
Secured Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such financial covenants
and/or interest, Letter of Credit Fee or Commitment Fee determinations (or if
the Administrative Agent notifies the Borrower in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2, any related
definition and/or the definition of the term Net Senior Secured Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
to eliminate the effect of any such

 

31

--------------------------------------------------------------------------------



 

change in GAAP), then the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratios or requirements to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, the Loan
Parties’ compliance with such covenants and/or the definition of the term Net
Senior Secured Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.

 

1.4                               LIBOR Notification.  Section 4.6 [Successor
LIBOR Rate Index] of this Agreement provides a mechanism for determining an
alternative rate of interest in the event that the London interbank offered rate
is no longer available or in certain other circumstances. The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR Rate” or with respect to any alternative or successor rate thereto, or
replacement rate therefor.

 

2.                                      REVOLVING CREDIT AND SWING LOAN
FACILITIES

 

2.1                               Revolving Credit Commitments.

 

2.1.1                                 Revolving Credit Loans.  Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, each Lender severally agrees to make Revolving Credit Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate amount of Revolving Credit Loans from such Lender shall not exceed
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the outstanding Swing Loans and Letter of Credit Obligations and (ii) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments. 
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.

 

2.1.2                                 Swing Loan Commitment.  Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, and in order to facilitate loans and repayments between
Settlement Dates, PNC may, at its option, cancelable at any time for any reason
whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of $25,000,000,
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments of the Lenders. 
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.2.

 

32

--------------------------------------------------------------------------------



 

2.2                               Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans.  Each Lender shall be obligated to participate in each
request for Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests] in accordance with its Ratable Share.  The
aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations.  The obligations of each Lender hereunder are several.  The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

2.3                               Commitment Fees.  Accruing from the date
hereof until the Expiration Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided however, that solely in connection
with determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date.

 

2.4                               Termination or Reduction of Revolving Credit
Commitments; Increase to Revolving Credit Commitments.

 

2.4.1                                 Termination or Reduction of Revolving
Credit Commitment. The Borrower shall have the right, upon not less than three
(3) Business Days’ notice to the Administrative Agent, to terminate the
Revolving Credit Commitments or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments (ratably among the Lenders in
proportion to their Ratable Shares); provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Revolving Facility Usage would exceed the aggregate
Revolving Credit Commitments of the Lenders.  Any such reduction shall be in an
amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.  Any such reduction
or

 

33

--------------------------------------------------------------------------------



 

termination shall be accompanied by prepayment of the Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated.  Any notice
to reduce the Revolving Credit Commitments under this Section 2.4 shall be
irrevocable; provided such prepayment may be conditioned on the occurrence of
any subsequent event (including an acquisition or refinancing transaction).

 

2.4.2                                 Increase in Revolving Credit Commitments.

 

2.4.2.1                                   Increasing Lenders and New Lenders. 
The Borrower may request that (a) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (b) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:

 

(i)                                     No Obligation to Increase.  No current
Lender shall be obligated to increase its Revolving Credit Commitment, and any
increase in the Revolving Credit Commitment by any current Lender shall be in
the sole discretion of such current Lender.

 

(ii)                                  Defaults.  There shall exist no Event of
Default or Potential Default on the effective date of such increase after giving
effect to such increase.

 

(iii)                               Aggregate Commitments.  After giving effect
to such increase, the total Revolving Credit Commitments shall not exceed
$375,000,000.

 

(iv)                              Minimum Commitments; Minimum Increase.  After
giving effect to such increase, the amount of the Revolving Credit Commitments
provided by each of the New Lenders and each of the Increasing Lenders shall be
at least $5,000,000.  Each such increase shall be in an amount equal to at least
$20,000,000.

 

(v)                                 Resolutions; Opinion.  The Loan Parties
shall deliver to the Administrative Agent on or before the effective date of
such increase the following documents in a form reasonably acceptable to the
Administrative Agent: (A) certifications of their corporate secretaries with
attached resolutions certifying that the applicable increase in the Commitments
have been approved by such Loan Parties and (B) an opinion of counsel addressed
to the Administrative Agent and the Lenders addressing the authorization and
execution of the Loan Documents by, and enforceability of the Loan Documents
against, the Loan Parties, and such other matters as are requested by the
Administrative Agent.

 

(vi)                              Notes.  The Borrower shall execute and deliver
(A) to each Increasing Lender a replacement revolving credit Note reflecting the
new amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase and (B) to each New Lender a revolving credit Note
reflecting the amount of such New Lender’s Revolving Credit Commitment.

 

34

--------------------------------------------------------------------------------



 

(vii)                           Approval of New Lenders.  Any New Lender shall
be subject to the approval of the Administrative Agent.

 

(viii)                        Increasing Lenders.  Each Increasing Lender shall
confirm its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.

 

(ix)                              New Lenders—Joinder.  Each New Lender shall
execute a lender joinder in form and substance acceptable to the Administrative
Agent in all respects pursuant to which such New Lender shall join and become a
party to this Agreement and the other applicable Loan Documents with a Revolving
Credit Commitment in the amount set forth in such lender joinder.

 

(x)                                 Amendment.  The Administrative Agent, the
Increasing Lenders, the New Lenders, and the Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase an
amendment to this Agreement and to such other Loan Documents as are requested by
the Administrative Agent addressing such matters as are reasonably requested by
the Administrative Agent in connection with such increase, in each case in form
and substance acceptable to the Administrative Agent in all respects.

 

2.4.2.2                                   Treatment of Outstanding Loans and
Letters of Credit.

 

(i)                                     Repayment of Outstanding Loans;
Borrowing of New Loans.  On the effective date of such increase to the Revolving
Credit Commitments, the Borrower shall repay all Revolving Credit Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Revolving Credit Loans with a
borrowing on such date. Each of the Lenders shall participate in any new
Revolving Credit Loans made on or after such date in accordance with their
respective Ratable Shares after giving effect to any increase in Revolving
Credit Commitments contemplated by this Section 2.4.2 [Increase in Revolving
Credit Commitments].

 

(ii)                                  Outstanding Letters of Credit; Repayment
of Outstanding Loans; Borrowing of New Loans.  On the effective date of any such
increase to the Revolving Credit Commitments, each Increasing Lender and each
New Lender with a Revolving Credit Commitment (A) will be deemed to have
purchased a participation in each then outstanding Letter of Credit equal to its
Ratable Share of such Letter of Credit and the participation of each other
Lender in such Letter of Credit shall be adjusted accordingly and (B) will
acquire (and will pay to the Administrative Agent, for the account of each
Lender, in immediately available funds, an amount equal to) its Ratable Share of
all outstanding Participation Advances.

 

2.5                               Revolving Credit Loan Requests; Swing Loan
Requests.

 

2.5.1                                 Revolving Credit Loan Requests.  Except as
otherwise provided herein, the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 10:00 a.m., (i) three (3) Business Days prior to the
proposed

 

35

--------------------------------------------------------------------------------



 

Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans; and (ii) the same Business Day of the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $1,000,000 and not less than $5,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $1,000,000 and not
less than $1,000,000 for each Borrowing Tranche under the Base Rate Option.

 

2.5.2                                 Swing Loan Requests.  Except as otherwise
provided herein, the Borrower may from time to time prior to the Expiration Date
request the Swing Loan Lender to make Swing Loans by delivery to the Swing Loan
Lender not later than 12:00 noon on the proposed Borrowing Date of a duly
completed request therefor substantially in the form of Exhibit 2.5.2 hereto or
a request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Swing Loan Request shall be irrevocable and shall specify
the proposed Borrowing Date and the principal amount of such Swing Loan, which
shall be not less than $500,000.

 

2.6                               Making Revolving Credit Loans and Swing Loans;
Presumptions by the Administrative Agent; Repayment of Revolving Credit Loans;
Borrowings to Repay Swing Loans.

 

2.6.1                                 Making Revolving Credit Loans.  The
Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans].  Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date; provided that if any
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect in its sole discretion to fund with its own
funds the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].

 

36

--------------------------------------------------------------------------------



 

2.6.2                                 Presumptions by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option.  If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan.  Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

2.6.3                                 Making Swing Loans.  So long as PNC elects
to make Swing Loans, PNC shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

 

2.6.4                                 Repayment of Revolving Credit Loans.  The
Borrower shall repay the Revolving Credit Loans together with all outstanding
interest thereon on the Expiration Date.

 

2.6.5                                 Borrowings to Repay Swing Loans.  PNC may,
at its option, exercisable at any time for any reason whatsoever, demand
repayment of the Swing Loans, and each Lender shall make a Revolving Credit Loan
in an amount equal to such Lender’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC so requests, accrued
interest thereon, provided that no Lender shall be obligated in any event to
make Revolving Credit Loans in excess of its Revolving Credit Commitment minus
its Ratable Share of Letter of Credit Obligations.  Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with
Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision.  PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Revolving Credit Loan Requests] are then satisfied)
by the time PNC so requests, which shall not be earlier than 3:00 p.m. on the
Business Day next after the date the Lenders receive such notice from PNC.

 

2.6.6                                 Swing Loans Under Cash Management
Agreements.  In addition to making Swing Loans pursuant to the foregoing
provisions of Section 2.6.3 [Making Swing Loans], without the requirement for a
specific request from the Borrower pursuant to Section

 

37

--------------------------------------------------------------------------------



 

2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender may make Swing Loans
to the Borrower in accordance with the provisions of the agreements between the
Borrower and such Swing Loan Lender relating to the Borrower’s deposit, sweep
and other accounts at such Swing Loan Lender and related arrangements and
agreements regarding the management and investment of the Borrower’s cash assets
as in effect from time to time (the “Cash Management Agreements”) to the extent
of the daily aggregate net negative balance in the Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements.  Swing Loans made
pursuant to this Section 2.6.6 in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject
to the limitations as to individual amount set forth in Section 2.5.2 [Swing
Loan Requests], (iii) be payable by the Borrower, both as to principal and
interest, at the rates and times set forth in the Cash Management Agreements
(but in no event later than the Expiration Date), (iv) not be made at any time
after such Swing Loan Lender has received written notice of the occurrence of an
Event of Default and so long as such shall continue to exist, or, unless
consented to by the Required Lenders, a Potential Default and so long as such
shall continue to exist, (v) if not repaid by the Borrower in accordance with
the provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and
(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of this Section 2.

 

2.7                               Notes.  The Obligation of the Borrower to
repay the aggregate unpaid principal amount of the Revolving Credit Loans and
Swing Loans made to it by each Lender, together with interest thereon, to the
extent requested by such Lender, shall be evidenced by a revolving credit Note
and a swing Note, dated the Closing Date (or such later date, if such Lender
becomes a party hereto after the Closing Date) payable to the order of such
Lender in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender.

 

2.8                               Use of Proceeds.  The proceeds of the Loans
shall be used to fund ongoing working capital, Capital Expenditures and general
corporate purposes, including Permitted Acquisitions, permitted investments,
permitted distributions and share repurchases.

 

2.9                               Letter of Credit Subfacility.

 

2.9.1                                 Issuance of Letters of Credit.  The
Borrower or any Loan Party may at any time prior to the Expiration Date request
the issuance of a letter of credit (each a “Letter of Credit”) for its own
account or the account of another Loan Party, or the amendment or extension of
an existing Letter of Credit, by delivering or transmitting electronically, or
having such other Loan Party deliver or transmit electronically to the Issuing
Lender (with a copy to the Administrative Agent) a completed application for
letter of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing Lender may specify from time to time by no later than
10:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance. 
Each Letter of Credit shall be a Standby Letter of Credit (and may not be a
Commercial Letter of Credit).  The Borrower or any Loan Party shall authorize
and direct the Issuing Lender to name the Borrower or any Loan Party as the
“Applicant” or “Account Party” of each Letter of Credit.

 

38

--------------------------------------------------------------------------------



 

Promptly after receipt of any letter of credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof.

 

2.9.1.1                                   Unless the Issuing Lender has received
notice from any Lender, the Administrative Agent or any Loan Party, at least one
day prior to the requested date of issuance, amendment or extension of the
applicable Letter of Credit, that one or more applicable conditions in Section 7
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension, provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the date which is 364 days after
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $25,000,000 (the “Letter of
Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments.  Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit.  Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

 

2.9.1.2                                   Notwithstanding Section 2.9.1.1, the
Issuing Lender shall not be under any obligation to issue any Letter of Credit
if (i) any order, judgment or decree of any Official Body or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Lender from issuing the
Letter of Credit, or any Law applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any Official Body with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
the Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally.

 

2.9.1.3                                   Upon the request of Administrative
Agent, (i) if any Issuing Lender has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in a Letter of Credit
Borrowing, or (ii) if, on the Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding, Borrower shall, in each case, promptly Cash
Collateralize 103% of the then outstanding amount of all Letter of Credit
Obligations.  Borrower hereby grants to Administrative Agent, for the benefit of
each Issuing Lender and the Lenders, a security interest in all cash collateral
pledged pursuant to this Section or otherwise under this Agreement.

 

39

--------------------------------------------------------------------------------



 

2.9.2                                 Letter of Credit Fees.  The Borrower shall
pay (i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
on the daily amount available to be drawn under each Letter of Credit, and
(ii) to the Issuing Lender for its own account a fronting fee equal to 0.125%
per annum on the daily amount available to be drawn under each Letter of
Credit.  All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit.  The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

 

2.9.3                                 Disbursements, Reimbursement.  Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing
Lender a participation in such Letter of Credit and each drawing thereunder in
an amount equal to such Lender’s Ratable Share of the maximum amount available
to be drawn under such Letter of Credit and the amount of such drawing,
respectively.

 

2.9.3.1                                   In the event of any request for a
drawing under a Letter of Credit by the beneficiary or transferee thereof, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent
thereof.  Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Issuing Lender shall sometimes be
referred to as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00
noon on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the amount so
paid by the Issuing Lender.  In the event the Borrower fails to reimburse the
Issuing Lender (through the Administrative Agent) for the full amount of any
drawing under any Letter of Credit by 12:00 noon on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrower
shall be deemed to have requested that Revolving Credit Loans be made by the
Lenders under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements. 
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

 

2.9.3.2                                   Each Lender shall upon any notice
pursuant to Section 2.9.3.1 make available to the Administrative Agent for the
account of the Issuing Lender an amount in immediately available funds equal to
its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3 [Disbursements; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrower in that amount.  If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which

 

40

--------------------------------------------------------------------------------



 

such Lender makes such payment (i) at a rate per annum equal to the Federal
Funds Effective Rate during the first three (3) days following the Drawing Date
and (ii) at a rate per annum equal to the rate applicable to Revolving Credit
Loans under the Base Rate Option on and after the fourth day following the
Drawing Date.  The Administrative Agent and the Issuing Lender will promptly
give notice (as described in Section 2.9.3.1 above) of the occurrence of the
Drawing Date, but failure of the Administrative Agent or the Issuing Lender to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.9.3.2.

 

2.9.3.3                                   With respect to any unreimbursed
drawing that is not converted into Revolving Credit Loans under the Base Rate
Option to the Borrower in whole or in part as contemplated by Section 2.9.3.1,
because of the Borrower’s failure to satisfy the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements,
or for any other reason, the Borrower shall be deemed to have incurred from the
Issuing Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount
of such drawing.  Such Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

 

2.9.4                                 Repayment of Participation Advances.

 

2.9.4.1                                   Upon (and only upon) receipt by the
Administrative Agent for the account of the Issuing Lender of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Issuing Lender under the Letter of Credit with respect to which any Lender
has made a Participation Advance to the Administrative Agent, or (ii) in payment
of interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.

 

2.9.4.2                                   If the Administrative Agent is
required at any time to return to any Loan Party, or to a trustee, receiver,
liquidator, custodian, or any official in any Insolvency Proceeding, any portion
of any payment made by any Loan Party to the Administrative Agent for the
account of the Issuing Lender pursuant to this Section in reimbursement of a
payment made under any Letter of Credit or interest or fees thereon, each Lender
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of the Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.

 

41

--------------------------------------------------------------------------------



 

2.9.5                                 Documentation.  Each Loan Party agrees to
be bound by the terms of the Issuing Lender’s application and agreement for
letters of credit and the Issuing Lender’s written regulations and customary
practices relating to letters of credit, though such interpretation may be
different from such Loan Party’s own.  In the event of a conflict between such
application or agreement and this Agreement, this Agreement shall govern.  It is
understood and agreed that, except in the case of gross negligence or willful
misconduct, the Issuing Lender shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

2.9.6                                 Determinations to Honor Drawing Requests. 
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.9.7                                 Nature of Participation and Reimbursement
Obligations.  Each Lender’s obligation in accordance with this Agreement to make
the Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Issuing Lender or
any of its Affiliates, the Borrower or any other Person for any reason
whatsoever, or which any Loan Party may have against the Issuing Lender or any
of its Affiliates, any Lender or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Sections 2.1 [Revolving Credit Commitments], 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], 2.6 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Lender against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Loan Party or any Lender may have
at any time against a beneficiary, successor beneficiary any transferee or
assignee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the Issuing Lender or its Affiliates or
any Lender or any other Person,

 

42

--------------------------------------------------------------------------------



 

whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;

 

(vi)                              payment by the Issuing Lender or any of its
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Issuing Lender or any of its
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Issuing Lender has received written notice from such Loan
Party of such failure within three Business Days after the Issuing Lender shall
have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

 

(ix)                              any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

(x)                                 any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Proceeding with respect to any Loan Party;

 

(xii)                           the fact that an Event of Default or a Potential
Default shall have occurred and be continuing;

 

(xiii)                        the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.9.8                                 Indemnity.  The Borrower hereby agrees to
protect, indemnify, pay and save harmless the Issuing Lender and any of its
Affiliates that has issued a Letter of Credit from

 

43

--------------------------------------------------------------------------------



 

and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

2.9.9                                 Liability for Acts and Omissions.  As
between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom: 
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or

 

44

--------------------------------------------------------------------------------



 

otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

2.9.10                          Issuing Lender Reporting Requirements.  Each
Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

2.10                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.3 [Commitment Fees];

 

(ii)                                  the Commitment and outstanding Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.1
[Modifications, Amendments or Waivers]); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

 

(iii)                               if any Swing Loans are outstanding or any
Letter of Credit Obligations exist at the time such Lender becomes a Defaulting
Lender, then:

 

45

--------------------------------------------------------------------------------



 

(a)                                   all or any part of the outstanding Swing
Loans and Letter of Credit Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Ratable Shares but only to the extent that (x) the Revolving Facility Usage does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments, and (y) no Potential Default or Event of Default has occurred and
is continuing at such time;

 

(b)                                   if the reallocation described in clause
(a) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such outstanding Swing Loans, and (y) second, cash collateralize for the benefit
of the Issuing Lender the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Obligations (after giving effect to any
partial reallocation pursuant to clause (a) above) in a deposit account held at
the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

 

(c)                                    if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Obligations pursuant to
clause (b) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.9.2 [Letter of Credit Fees] with respect
to such Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)                                   if the Letter of Credit Obligations of the
Defaulting Lenders are reallocated pursuant to clause (a) above, then the fees
payable to the Lenders pursuant to Section 2.9.2 [Letter of Credit Fees] shall
be adjusted in accordance with such non-Defaulting Lenders’ Ratable Share; and

 

(e)                                    if all or any portion of such Defaulting
Lender’s Letter of Credit Obligations are neither reallocated nor cash
collateralized pursuant to clause (a) or (b) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
Letter of Credit Fees payable under Section 2.9.2 [Letter of Credit Fees] with
respect to such Defaulting Lender’s Letter of Credit Obligations shall be
payable to the Issuing Lender (and not to such Defaulting Lender) until and to
the extent that such Letter of Credit Obligations are reallocated and/or cash
collateralized; and

 

(iv)                              so long as such Lender is a Defaulting Lender,
PNC shall not be required to fund any Swing Loans and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.10(iii), and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a) (and
such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more

 

46

--------------------------------------------------------------------------------



 

other agreements in which such Lender commits to extend credit, PNC shall not be
required to fund any Swing Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless PNC or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

3.                                      [RESERVED]

 

4.                                      INTEREST RATES

 

4.1                               Interest Rate Options.  The Borrower shall pay
interest in respect of the outstanding unpaid principal amount of the Loans as
selected by it from the Base Rate Option or LIBOR Rate Option set forth below
applicable to the Loans, it being understood that, subject to the provisions of
this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than six (6) Borrowing Tranches in the aggregate among all of the Loans
that bear interest under the LIBOR Rate Option and provided further that if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion.  If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.

 

4.1.1                                 Revolving Credit Interest Rate Options;
Swing Line Interest Rate.  The Borrower shall have the right to select from the
following Interest Rate Options applicable to the Revolving Credit Loans:

 

(i)                                     Revolving Credit Base Rate Option:  A
fluctuating rate per annum (computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed) equal to the Base Rate plus the
Applicable Margin, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or

 

47

--------------------------------------------------------------------------------



 

(ii)                                  Revolving Credit LIBOR Rate Option:  A
rate per annum (computed on the basis of a year of 360 days and actual days
elapsed) equal to the LIBOR Rate as determined for each applicable Interest
Period plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

 

4.1.2                                 [Reserved].

 

4.1.3                                 Rate Quotations.  The Borrower may call
the Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

4.2                               Interest Periods.  At any time when the
Borrower shall select, convert to or renew a LIBOR Rate Option, the Borrower
shall notify the Administrative Agent thereof at least three (3) Business Days
prior to the effective date of such LIBOR Rate Option by delivering a Loan
Request.  The notice shall specify an Interest Period during which such Interest
Rate Option shall apply.  Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option:

 

4.2.1                                 Amount of Borrowing Tranche.  Each
Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of, and not less than, the respective amounts set forth in
Section 2.5.1 [Revolving Credit Loan Requests]; and

 

4.2.2                                 Renewals.  In the case of the renewal of a
LIBOR Rate Option at the end of an Interest Period, the first day of the new
Interest Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

4.3                               Interest After Default.  To the extent
permitted by Law, upon the occurrence of an Event of Default and until such time
such Event of Default shall have been cured or waived, at the discretion of the
Administrative Agent or upon written demand by the Required Lenders to the
Administrative Agent:

 

4.3.1                                 Letter of Credit Fees, Interest Rate.  The
Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

 

4.3.2                                 Other Obligations.  Each other Obligation
hereunder if not paid when due shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable to Revolving Credit Loans under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is Paid In Full; and

 

4.3.3                                 Acknowledgment.  The Borrower acknowledges
that the increase in rates referred to in this Section 4.3 reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders

 

48

--------------------------------------------------------------------------------



 

are entitled to additional compensation for such risk; and all such interest
shall be payable by Borrower upon demand by Administrative Agent.

 

4.4                               LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.

 

4.4.1                                 Unascertainable.  If on any date on which
a LIBOR Rate would otherwise be determined, the Administrative Agent shall have
determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such LIBOR Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2                                 Illegality; Increased Costs; Deposits Not
Available.  If at any time any Lender shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such LIBOR Rate Option will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.3                                 Administrative Agent’s and Lender’s
Rights.  In the case of any event specified in Section 4.4.1 [Unascertainable]
above, the Administrative Agent shall promptly so notify the Lenders and the
Borrower thereof, and in the case of an event specified in Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available] above, such Lender shall
promptly so notify the Administrative Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Administrative
Agent shall promptly send copies of such notice and certificate to the other
Lenders and the Borrower.  Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of (A) the Lenders, in the case of such notice given by the Administrative
Agent, or (B) such Lender, in the case of such notice given by such Lender, to
allow the Borrower to select, convert to or renew a LIBOR Rate Option shall be
suspended until the Administrative

 

49

--------------------------------------------------------------------------------



 

Agent shall have later notified the Borrower, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist.  If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrower has previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.  Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent reasonably determines that the making of any Loan could
reasonably be expected to contravene any Law applicable to the Administrative
Agent and/or the Lenders, then the Administrative Agent and/or the Lenders shall
not be obligated to advance such Loan.

 

4.5                               Selection of Interest Rate Options.  If the
Borrower fails to select a new Interest Period to apply to any Borrowing Tranche
of Loans under the LIBOR Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, as applicable to Revolving
Credit Loans, commencing upon the last day of the existing Interest Period.

 

4.6                               Successor LIBOR Rate Index.

 

4.6.1                                 If the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
either (a) (i) the circumstances set forth in Section 4.4.1 [LIBOR Rate
Unascertainable] have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 [LIBOR Rate Unascertainable] have not
arisen but the applicable supervisor or administrator (if any) of the LIBOR Rate
or an Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (b) a rate other than the LIBOR Rate has become a
widely recognized benchmark rate for newly originated syndicated loans in
Dollars in the U.S. market, then the Administrative Agent may (in consultation
with the Borrower) choose a replacement index for the LIBOR Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR Rate-based interest rate in effect prior to its replacement.

 

4.6.2                                 The Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect the replacement
index, the adjusted margins and such

 

50

--------------------------------------------------------------------------------



 

other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation,
Section 11.1 [Modifications, Amendments or Waivers]), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. New York City time on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless the
Administrative Agent receives, on or before such tenth (10th) Business Day, a
written notice from the Required Lenders stating that such Lenders object to
such amendment.

 

4.6.3                                 Selection of the replacement index,
adjustments to the applicable margins, and amendments to this Agreement (i) will
be determined with due consideration to the then-current market practices for
determining and implementing a rate of interest for newly originated loans in
the United States and loans converted from a LIBOR Rate-based rate to a
replacement index-based rate, and (ii) may also reflect adjustments to account
for (x) the effects of the transition from the LIBOR Rate to the replacement
index and (y) yield- or risk-based differences between the LIBOR Rate and the
replacement index.

 

4.6.4                                 Until an amendment reflecting a new
replacement index in accordance with this Section 4.6 [Successor LIBOR Rate
Index] is effective, each advance, conversion and renewal of a Loan under the
LIBOR Rate Option will continue to bear interest with reference to the LIBOR
Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which the LIBOR Rate Option would otherwise apply shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

 

4.6.5                                 Notwithstanding anything to the contrary
contained herein, if at any time the replacement index is less than zero, at
such times, such index shall be deemed to be zero for purposes of this
Agreement.

 

5.                                      PAYMENTS

 

5.1                               Payments.  All payments and prepayments to be
made in respect of principal, interest, Commitment Fees, Letter of Credit Fees,
Administrative Agent’s Fee or other fees or amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue.  Such
payments shall be made to the Administrative Agent at the Principal Office for
the account of PNC with respect to the Swing Loans and for the ratable accounts
of the Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective

 

51

--------------------------------------------------------------------------------



 

Rate with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders.  The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement.

 

5.2                               Pro Rata Treatment of Lenders.  Each borrowing
of Revolving Credit Loans shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees and Letter of Credit Fees (but excluding
the Administrative Agent’s Fee and the Issuing Lender’s fronting fee) shall
(except as otherwise may be provided with respect to a Defaulting Lender and
except as provided in Sections 4.4.3 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees and Letter of
Credit Fees, as set forth in this Agreement.  Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC according to Section 2.6.5 [Borrowings to Repay Swing
Loans].

 

5.3                               Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff, counterclaim or banker’s lien, by
receipt of voluntary payment, by realization upon security, or by any other
non-pro rata source, obtain payment in respect of any principal of or interest
on any of its Loans or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law (including court order) to be paid by the Lender or the holder making such
purchase; and

 

(ii)                                  the provisions of this Section 5.3 shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 5.3 shall apply).

 

52

--------------------------------------------------------------------------------



 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

5.4                               Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

5.5                               Interest Payment Dates.  Interest on Loans to
which the Base Rate Option applies shall be due and payable in arrears on each
Payment Date.  Interest on Loans to which the LIBOR Rate Option applies shall be
due and payable on the last day of each Interest Period for those Loans and, if
such Interest Period is longer than three (3) Months, also on the 90th day of
such Interest Period.  Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).

 

5.6                               Voluntary Prepayments.

 

5.6.1                                 Right to Prepay.  The Borrower shall have
the right at its option from time to time to prepay the Loans in whole or part
without premium or penalty (except as provided in Section 5.6.2 [Replacement of
a Lender] below, in Section 5.8[Increased Costs] and Section 5.10 [Indemnity]). 
Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
or no later than 1:00 p.m. on the date of prepayment of Swing Loans, setting
forth the following information:

 

(w)                               the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(x)                                 a statement indicating the application of
the prepayment between the Revolving Credit Loans and Swing Loans;

 

53

--------------------------------------------------------------------------------



 

(y)                                 a statement indicating the application of
the prepayment between Loans to which the Base Rate Option applies and Loans to
which the LIBOR Rate Option applies; and

 

(z)                                  the total principal amount of such
prepayment, which shall not be less than the lesser of (i) the Revolving
Facility Usage or (ii) $1,000,000 for any Swing Loan or $1,000,000 for any
Revolving Credit Loan.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies.  Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].

 

5.6.2                                 Replacement of a Lender.  In the event any
Lender (i) gives notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.],
(ii) requests compensation under Section 5.8 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), or (v) is a Non-Consenting
Lender referred to in Section 11.1 [Modifications, Amendments or Waivers], then
in any such event the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.8 [Successors
and Assigns];

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and Participation
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 5.10 [Indemnity]) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.8.1 [Increased Costs Generally] or
payments required to be made pursuant to Section 5.9 [Taxes], such assignment
will result in a reduction in such compensation or payments thereafter; and

 

54

--------------------------------------------------------------------------------



 

(iv)                              such assignment does not conflict with
applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

5.6.3                                 Designation of a Different Lending
Office.  If any Lender requests compensation under Section 5.8 [Increased
Costs], or the Borrower is or will be required to pay any Indemnified Taxes or
additional amounts to any Lender or any Official Body for the account of any
Lender pursuant to Section 5.9 [Taxes], then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

5.7                               [Reserved].

 

5.8                               Increased Costs.

 

5.8.1                                 Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender, the Issuing Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate

 

55

--------------------------------------------------------------------------------



 

such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 

5.8.2                                 Capital Requirements.  If any Lender or
the Issuing Lender determines that any Change in Law affecting such Lender or
the Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

5.8.3                                 Certificates for Reimbursement; Repayment
of Outstanding Loans; Borrowing of New Loans.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital
Requirements] and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

5.8.4                                 Delay in Requests.  Failure or delay on
the part of any Lender or the Issuing Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or the Issuing Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

5.9                               Taxes.

 

5.9.1                                 Issuing Lender.  For purposes of this
Section 5.9, the term “Lender” includes the Issuing Lender and the term
“applicable Law” includes FATCA.

 

5.9.2                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be without deduction or withholding for any Taxes, except as
required by applicable Law.  If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the

 

56

--------------------------------------------------------------------------------



 

deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

5.9.3                                 Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Official Body in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

5.9.4                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.9 [Taxes]) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

5.9.5                                 Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.8.4
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

 

5.9.6                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to an Official Body
pursuant to this Section 5.9 [Taxes], such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

57

--------------------------------------------------------------------------------



 

5.9.7                                 Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.7(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                   any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                   any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate

 

58

--------------------------------------------------------------------------------



 

substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(D) on behalf of each such direct and
indirect partner;

 

(C)                   any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                   if a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

5.9.8                                 Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.9 [Taxes] (including by the payment of additional

 

59

--------------------------------------------------------------------------------



 

amounts pursuant to this Section 5.9 [Taxes]), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 5.9 [Taxes] with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Official Body with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party incurred in
connection with obtaining such refund, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body.  Notwithstanding anything to the contrary in this
Section 5.9.8 [Treatment of Certain Refunds]), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 5.9.8 [Treatment of Certain Refunds] the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

5.9.9                                 Survival.  Each party’s obligations under
this Section 5.9 [Taxes] shall survive the resignation of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all Obligations.

 

5.10                        Indemnity.  In addition to the compensation or
payments required by Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the
Borrower shall indemnify each Lender against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which a LIBOR Rate Option applies on a day other than the
last day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due), or

 

(ii)                                  attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Loan Requests under Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Voluntary Prepayments].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such

 

60

--------------------------------------------------------------------------------



 

Lender for such loss or expense.  Such notice shall set forth in reasonable
detail the basis for such determination.  Such amount shall be due and payable
by the Borrower to such Lender ten (10) Business Days after such notice is
given.

 

5.11                        Settlement Date Procedures.  In order to minimize
the transfer of funds between the Lenders and the Administrative Agent, the
Borrower may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans
as provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates.  The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day.  These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

 

6.                                      REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations and Warranties.  The Loan
Parties, jointly and severally, represent and warrant to the Administrative
Agent and each of the Lenders as follows:

 

6.1.1                                 Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default.  Each
Loan Party and each Subsidiary of each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing in (x) each jurisdiction where such Loan Party is
incorporated or formed, as applicable, which such jurisdiction as of the Closing
Date is listed on Schedule 6.1.1 and (y) in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary and where the failure to be
so qualified and in good standing would not reasonably be expected to result in
a Material Adverse Change, (iv) has full power to enter into, execute, deliver
and carry out this Agreement and the other Loan Documents to which it is a
party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are

 

61

--------------------------------------------------------------------------------



 

specifically addressed in Section 6.1.14 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change, and (vi) has good and marketable title to
or valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens.  No Event of Default or Potential Default exists or is continuing.

 

6.1.2                                 Subsidiaries and Owners; Investment
Companies.  As of the Closing Date, Schedule 6.1.2 states (i) the name of each
of the Borrower’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of equity interests in such Subsidiary (the “Subsidiary
Equity Interests”), and (ii) any options, warrants or other rights outstanding
to purchase any such Subsidiary Equity Interests or any equity interests in the
Borrower.  The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien (other than Permitted Liens) and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable.  None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

 

6.1.3                                 Validity and Binding Effect.  This
Agreement and each of the other Loan Documents (i) has been duly and validly
executed and delivered by each Loan Party, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms.

 

6.1.4                                 No Conflict; Material Agreements;
Consents.  Neither the execution and delivery of this Agreement or the other
Loan Documents by any Loan Party nor the consummation of the transactions herein
or therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject (other than, in the case of
material agreements or instruments, any such default or breach which would not
reasonably be expected to result in a Material Adverse Change), or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents).  There is no
default under such material agreement (referred to above) and none of the Loan
Parties or their Subsidiaries is bound by any contractual obligation, or subject
to any restriction in any organization document, or any requirement of Law which
would result in a Material Adverse Change.  No consent, approval, exemption,
order or authorization of, or a registration or filing with, any Official Body
or any other Person is required by any Law or any agreement in connection with
the execution, delivery and carrying out of this Agreement and the other Loan
Documents.

 

62

--------------------------------------------------------------------------------



 

6.1.5                                 Litigation.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity before any Official Body which individually or in the aggregate may
result in any Material Adverse Change.  None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which may result in any Material Adverse Change.

 

6.1.6                                 Financial Statements.

 

(i)                                     Historical Statements.  The Borrower has
delivered to the Administrative Agent copies of its audited consolidated
year-end financial statements for and as of the end of the fiscal year ended
June 30, 2018.  In addition, the Borrower has delivered to the Administrative
Agent copies of its unaudited consolidated interim financial statements for the
fiscal year to date and as of the end of the fiscal quarter ended March 31, 2019
(all such annual and interim statements being collectively referred to as the
“Statements”).  The Statements were compiled from the books and records
maintained by the Borrower’s management, are correct and complete in all
material respects and fairly represent the consolidated financial condition of
the Borrower and its Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.

 

(ii)                                  Accuracy of Financial Statements.  Neither
the Borrower nor any Subsidiary of the Borrower has any liabilities, contingent
or otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change.  Since
June 30, 2018, no Material Adverse Change has occurred.

 

6.1.7                                 Margin Stock.  None of the Loan Parties or
any Subsidiaries of any Loan Party engages or intends to engage principally, or
as one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

6.1.8                                 Full Disclosure.  Neither this Agreement
nor any other Loan Document, nor any certificate, statement, agreement or other
documents furnished in writing by any Loan Party or on such Loan Party’s behalf
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein,
taken as a whole, in light of the circumstances under which they were made, not
misleading as of the date furnished.

 

63

--------------------------------------------------------------------------------



 

There is no fact known to any Loan Party which materially adversely affects the
business, property, assets, financial condition, or results of operations of any
Loan Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.

 

6.1.9                                 Taxes.  All federal, state, local and
other tax returns required to have been filed (taking into account applicable
extensions of time to file) with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.

 

6.1.10                          Patents, Trademarks, Copyrights, Licenses, Etc. 
Each Loan Party and each Subsidiary of each Loan Party owns or possesses or
believes it can acquire on commercially reasonable terms sufficient rights to
all the material patents, trademarks, service marks, trade names, copyrights,
licenses, registrations, franchises, permits and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others.

 

6.1.11                          Liens in the Collateral.  The Liens in the
Collateral granted to the Administrative Agent for the benefit of the Lenders
pursuant to Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement and the Security Agreement (collectively, the “Collateral Documents”)
constitute and will continue to constitute Prior Security Interests.  All filing
fees and other expenses in connection with the perfection of such Liens have
been or will be paid by the Borrower.

 

6.1.12                          Insurance.  The properties of each Loan Party
and each of its Subsidiaries are insured pursuant to policies and other bonds
which are valid and in full force and effect and which provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each such Loan Party and Subsidiary in accordance with
prudent business practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13                          ERISA Compliance.

 

(i)                                     Each Pension Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state Laws.  Each Pension Plan that is intended to qualify
under Section 401(a) of the Code has received from the IRS a favorable
determination or opinion letter, which has not by its terms expired, that such
Pension Plan is so qualified, or such Pension Plan is entitled to rely on an IRS
advisory or opinion letter with respect to an IRS-approved master and prototype
or volume submitter plan,  or a timely application for such a determination or
opinion letter is currently being processed by the IRS with respect thereto;
and, to the best knowledge of Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification.  Borrower and each member of
the ERISA

 

64

--------------------------------------------------------------------------------



 

Group have made all required contributions to each Pension Plan subject to
Sections 412 or 430 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been made with respect to any Pension Plan.

 

(ii)                                  No ERISA Event has occurred or is
reasonably expected to occur; (a) no Pension Plan has any unfunded pension
liability (i.e., excess of benefit liabilities over the current value of that
Pension Plan’s assets, determined pursuant to the assumptions used for funding
the Pension Plan for the applicable plan year in accordance with Section 430 of
the Code); (b) neither Borrower nor any member of the ERISA Group has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (c) neither Borrower nor any member of the ERISA Group
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA, with respect to a
Multiemployer Plan; (d) neither Borrower nor any member of the ERISA Group has
received notice pursuant to Section 4242(a)(1)(B) of ERISA that a Multiemployer
Plan is in reorganization and that additional contributions are due to the
Multiemployer Plan pursuant to Section 4243 of ERISA; and (e) neither Borrower
nor any member of the ERISA Group has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

 

6.1.14                          Environmental Matters.  Each Loan Party is and,
to the knowledge of each respective Loan Party, each of its Subsidiaries is, in
compliance with applicable Environmental Laws except where such non-compliance
would not in the aggregate result in a Material Adverse Change.

 

6.1.15                          Solvency.  On the Closing Date and after giving
effect to the initial Loans hereunder, the Borrower, on a consolidated basis
with its Subsidiaries, is Solvent.

 

6.1.16                          Anti-Terrorism Laws; Anti-Corruption
Laws.  (i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.  The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and the other Loan
Parties and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Anti-Terrorism Laws. The Borrower, its Subsidiaries and
their respective officers, directors, employees and agents are in compliance
with Anti-Terrorism Laws and Anti-Corruption Laws in all material respects.   No
borrowing of Revolving Credit Loans or Letter of Credit Borrowing, use of
proceeds or other transaction contemplated by this Agreement or the other Loan
Documents will violate Anti-Terrorism Laws or Anti-Corruption Laws.

 

6.1.17                          Certificate of Beneficial Ownership.  The
Certificate of Beneficial Ownership executed and delivered to Administrative
Agent and Lenders for each Loan Party on or prior to the date of this Agreement,
as updated from time to time in accordance with this Agreement, is accurate,
complete and correct as of the date hereof and as of the date any such

 

65

--------------------------------------------------------------------------------



 

update is delivered. Each Loan Party acknowledges and agrees that the
Certificate of Beneficial Ownership is one of the Loan Documents.

 

6.1.18                          EEA Financial Institution.  No Loan Party is an
EEA Financial Institution.

 

6.1.19                          Senior Indebtedness Status.  The Obligations
constitute “Senior Indebtedness” or any similar designation (with respect to
Indebtedness having the maximum rights as “senior indebtedness”) under and as
defined in any agreement governing any Indebtedness of the Loan Parties that is
by its terms subordinated in right of payment to the Obligations and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the parties thereto.

 

6.1.20                          Labor Matters.  There are no collective
bargaining agreements covering the employees of the Borrower or any of its
Subsidiaries and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, working stoppages or other labor-related strife within the
last five (5) years preceding the Closing Date.

 

7.                                      CONDITIONS OF LENDING AND ISSUANCE OF
LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
or waiver of the following further conditions:

 

7.1                               First Loans and Letters of Credit.

 

7.1.1                                 Deliveries.  On the Closing Date, the
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     A certificate of each of the Loan
Parties signed by an Authorized Officer, dated the Closing Date stating that
(w) all representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (except for
representations and warranties that are qualified as to materiality or Material
Adverse Change, in which case such representations and warranties shall be true
in all respects) on and as of such date (except to the extent any such
representation or warranty expressly relates only to an earlier and/or specified
date, in which case such representation and warranty shall be true and correct
(or true and correct in all material respects, as applicable) as of such date),
(x) the Loan Parties are in compliance with each of the covenants and conditions
hereunder and under the Loan Documents, (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Borrower delivered to the
Administrative Agent;

 

(ii)                                  A certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true

 

66

--------------------------------------------------------------------------------



 

signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized;

 

(iii)                               This Agreement and each of the other Loan
Documents signed by an Authorized Officer and all appropriate financing
statements in form for filing and appropriate stock powers and certificates
evidencing the pledged Collateral;

 

(iv)                              A written opinion of counsel for the Loan
Parties, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent;

 

(v)                                 Evidence that adequate insurance, including
flood insurance, if applicable, required to be maintained under this Agreement
is in full force and effect, with additional insured and lender loss payable
special endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;

 

(vi)                              A duly completed Compliance Certificate
setting forth pro forma compliance with the financial covenants as of the last
day of the fiscal quarter of Borrower most recently ended for which financial
statements have been delivered prior to the Closing Date, signed by the Chief
Executive Officer, President, Chief Financial Officer or Chief Accounting
Officer of Borrower;

 

(vii)                           All consents required to effectuate the
transactions contemplated hereby and all regulatory approvals and licenses
necessary for the financing have been completed;

 

(viii)                        [Reserved];

 

(ix)                              A Lien search in reasonably acceptable scope
and with acceptable results;

 

(x)                                 A duly completed perfection certificate in
form and substance satisfactory to the Administrative Agent;

 

(xi)                              No material adverse change to information
previously supplied to the Administrative Agent;

 

(xii)                           [Reserved]

 

(xiii)                        [Reserved]; and

 

(xiv)                       Such other documents in connection with such
transactions as the Administrative Agent or its counsel may reasonably request.

 

67

--------------------------------------------------------------------------------



 

7.1.2                                 Payment of Fees.  The Borrower shall have
paid all fees and expenses payable on or before the Closing Date as required by
this Agreement, the Administrative Agent’s Letter or any other Loan Document.

 

7.1.3                                 Certificate of Beneficial Ownership; USA
Patriot Act.  Administrative Agent and each Lender shall have received, in form
and substance acceptable to Administrative Agent and each Lender an executed
Certificate of Beneficial Ownership with respect to each Loan Party and such
other documentation and other information requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

 

7.2                               Each Loan or Letter of Credit.  At the time of
making any Loans or issuing, extending or increasing any Letters of Credit and
after giving effect to the proposed extensions of credit: (i) all
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (except for
representations and warranties that are qualified as to materiality or Material
Adverse Change, in which case such representations and warranties shall be true
in all respects) on and as of such date (except to the extent any such
representation or warranty expressly relates only to an earlier and/or specified
date, in which case such representation and warranty shall be true and correct
(or true and correct in all material respects, as applicable) as of such date),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, and (iii) the Borrower shall have delivered to the Administrative
Agent a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be.

 

Each Lender, by delivering its signature page to this Agreement on the Closing
Date shall be deemed to have acknowledged receipt of, and consented to and
approved, or to have waived receipt of, each Loan Document and each other
document, instrument or agreement required to be approved by it on the Closing
Date.

 

8.                                      COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1                               Affirmative Covenants.

 

8.1.1                                 Preservation of Existence, Etc.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.] and except in each jurisdiction
where the failure to be so qualified or in good standing would not reasonably be
expected to result in a Material Adverse Change.

 

8.1.2                                 Payment of Liabilities, Including Taxes,
Etc.  Each Loan Party shall, and shall cause each of its Subsidiaries to, duly
pay and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets,

 

68

--------------------------------------------------------------------------------



 

income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made.

 

8.1.3                                 Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 relating to
property and related insurance policies covering the Collateral.

 

8.1.4                                 Maintenance of Properties and Leases. 
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

8.1.5                                 Visitation Rights.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times during
normal business hours and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection.  In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent, provided further, that so long as no
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall together only be permitted to make one such visit in each
fiscal year of the Borrower.

 

8.1.6                                 Keeping of Records and Books of Account. 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

8.1.7                                 Compliance with Laws; Use of Proceeds. 
Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this

 

69

--------------------------------------------------------------------------------



 

Section 8.1.7 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change.  The Loan
Parties will use the Letters of Credit and the proceeds of the Loans only in
accordance with Section 2.8 [Use of Proceeds] and as permitted by applicable
Law.  The Borrower will maintain in effect policies and procedures designed to
promote and achieve compliance by the Borrower and the other Loan Parties with
applicable Laws.

 

8.1.8                                 Further Assurances.  Each Loan Party
shall, from time to time, at its expense, faithfully preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral of
the Loan Parties whether now owned or hereafter acquired as a continuing first
priority perfected Lien, subject only to Permitted Liens, and shall do such
other acts and things as the Administrative Agent in its sole discretion may
deem reasonably necessary from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.  If at any
point any real property shall be mortgaged under the Loan Documents,
notwithstanding anything herein to the contrary, no such mortgage will be
executed and delivered unless each Lender has received a life of loan flood zone
determination and, as applicable, a borrower notice and flood insurance policy
for the relevant property each in compliance with applicable laws and
regulations, at least twenty days in advance of execution, and each Lender has
confirmed to the Administrative Agent its satisfactory completion of flood
compliance and due diligence.

 

8.1.9                                 Anti-Terrorism Laws; International Trade
Law Compliance.  (a) No Covered Entity will become a Sanctioned Person, (b) no
Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law; or (D) use the proceeds of the Loans or any Letter of
Credit in violation of any Anti-Terrorism Law or Anti-Corruption Law or to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law or in violation of any Anti-Corruption Law, (c) the funds
used to repay the Obligations will not be derived from any unlawful activity,
(d) each Covered Entity shall comply with  all Anti-Terrorism Laws, and (e) the
Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event.

 

8.1.10                          Keepwell.  Each Qualified ECP Loan Party jointly
and severally (together with each other Qualified ECP Loan Party) hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 for the maximum
amount of such liability that can be hereby incurred

 

70

--------------------------------------------------------------------------------



 

without rendering its obligations under this Section 8.1.10, or otherwise under
this Agreement or any other Loan Document, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Loan Party under this Section 8.1.10 shall remain in full force and effect
until Payment in Full and termination of this Agreement and the other Loan
Documents.  Each Qualified ECP Loan Party intends that this Section 8.1.10
constitute, and this Section 8.1.10 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of
the CEA.

 

8.1.11                          Certificate of Beneficial Ownership and Other
Additional Information.  The Loan Parties shall provide to the Administrative
Agent or the applicable Lender requesting the information referenced in clause
(i) or (iii): (i) upon request from the Administrative Agent or any Lender,
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and
Lenders; (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to the Administrative Agent and each Lender, when the
individual(s) to be identified as a Beneficial Owner have changed; and
(iii) such other information and documentation as may reasonably be requested by
the Administrative Agent or any Lender from time to time for purposes of
compliance by the Administrative Agent or such Lender with applicable laws
(including without limitation the USA Patriot Act and other “know your customer”
and anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrative Agent or such Lender to comply therewith.

 

8.1.12                          No Commingling of Customer Funds; Sweep of
Interest Income.  None of Borrower or any other Loan Party nor any of their
respective Subsidiaries shall deposit any funds into a Segregated Customer Funds
Account or direct or permit any other Person to deposit any funds into such
Segregated Customer Funds Account, other than Customer Funds. Borrower and the
other Loan Parties shall cause all amounts on deposit or investment in the
Segregated Customer Funds Accounts that constitute interest income (or otherwise
no longer constitute Customer Funds) to be swept on at least a quarterly basis
to a Controlled Deposit Account.

 

8.1.13                          Post-Closing Obligations.  The Loan Parties
shall deliver, or cause to be delivered, the following items to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to Agent and its counsel, and/or cause the following to occur, in each case on
or before expiration of the respective specified time periods, in each case as
may be extended in writing by the Administrative Agent in the sole discretion of
the Administrative Agent:

 

8.1.13.1                            Unless Administrative Agent otherwise
consents in writing, no later than sixty (60) calendar days after the Closing
Date, maintain all of their deposit accounts and securities accounts (other than
Exempt Accounts) with institutions that have entered into one or more Control
Agreements with the Administrative Agent and the applicable Loan Party granting
“control” (as defined in the UCC) of each applicable account to the
Administrative Agent.

 

71

--------------------------------------------------------------------------------



 

8.2                               Negative Covenants.

 

8.2.1                                 Indebtedness.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, at any time create,
incur, assume or suffer to exist any Indebtedness, except:

 

(i)                                     Indebtedness under the Loan Documents;

 

(ii)                                  Existing Indebtedness as set forth on
Schedule 8.2.1 (including any extensions, replacements or renewals thereof;
provided there is no increase in the amount thereof or other significant change
in the terms thereof);

 

(iii)                               Indebtedness incurred with respect to
Purchase Money Security Interests and capitalized leases in the amount not to
exceed $25,000,000 at any time outstanding;

 

(iv)                              Indebtedness of a Loan Party to another Loan
Party which Indebtedness (A) is subordinated pursuant to the Intercompany
Subordination Agreement and (B) is evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent pursuant to the Loan Documents as
collateral security for the Obligations;

 

(v)                                 Any (i) Lender Provided Interest Rate Hedge,
(ii) Lender Provided Foreign Currency Hedge, (ii) other Interest Rate Hedge or
Foreign Currency Hedge approved by the Administrative Agent or
(iii) Indebtedness under any Other Lender Provided Financial Services Product;
provided however, the Loan Parties shall enter into an Interest Rate Hedge or
Foreign Currency Hedge only for hedging (rather than speculative) purposes;

 

(vi)                              Indebtedness of any Person that becomes a
Subsidiary, or merges into the Borrower or a Subsidiary after the Closing Date
that is assumed in connection with a Permitted Acquisition; provided that, in
each case, such Indebtedness exists at the time such Person becomes a
Subsidiary, or merges into the Borrower or a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary, or
merging into the Company or a Subsidiary, and provided further that the total
amount of Indebtedness permitted by clause (vi) shall not exceed $10,000,000 at
any time outstanding;

 

(vii)                           Unsecured Indebtedness (including, without
limitation, convertible debt)so long as, both immediately before and after
giving effect to the incurrence of such Indebtedness, (A) no Potential Default
or Event of Default has occurred and is continuing and (B) the Loan Parties are
in Financial Covenant Compliance; and

 

(viii)                        Other Indebtedness in an amount not to exceed
$15,000,000 at any time outstanding.

 

8.2.2                                 Liens; Lien Covenants.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

72

--------------------------------------------------------------------------------



 

8.2.3                                 Guaranties.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, at any time,
directly or indirectly, become or be liable in respect of any Guaranty, or
assume, guarantee, become surety for, endorse or otherwise agree, become or
remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.

 

8.2.4                                 Loans and Investments.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

 

(i)                                     any Investment existing on the date of
this Agreement and described on Schedule 8.2.4;

 

(ii)                                  trade credit extended on usual and
customary terms in the ordinary course of business;

 

(iii)                               advances to employees to meet expenses
incurred by such employees in the ordinary course of business;

 

(iv)                              Permitted Investments;

 

(v)                                 loans, advances and investments in other
Loan Parties;

 

(vi)                              other loans and investments so long as, both
immediately before and after giving effect to such dividend or distribution,
(A) no Potential Default or Event of Default has occurred and is continuing,
(B) the Loan Parties are in Financial Covenant Compliance, and (C) with respect
to loans and investments to entities that are not Loan Parties, such loans and
investments do not exceed $20,000,000 at any time outstanding; and

 

(vii)                           investments permitted under Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

 

8.2.5                                 Dividends and Related Distributions.  Each
of the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of Capital Stock, on
account of the purchase, redemption, retirement or acquisition of its shares of
Capital Stock (or warrants, options or rights therefor), except (i) dividends or
other distributions payable to another Loan Party and (ii) other dividends and
distributions so long as, both immediately before and after giving effect to
such dividend or distribution, (A) no Potential Default or Event of Default has
occurred and is continuing and (B) the Loan Parties are in Financial Covenant
Compliance.

 

8.2.6                                 Liquidations, Mergers, Consolidations,
Acquisitions.  Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a
party to any merger or consolidation, or acquire by purchase, lease or

 

73

--------------------------------------------------------------------------------



 

otherwise all or substantially all of the assets or Capital Stock of any other
Person (including, in each case any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division), except (i) any Loan Party
other than the Borrower may consolidate or merge into, or otherwise dispose of
(including in each case any disposition of property to a Delaware Divided LLC
pursuant to a Delaware LLC Division) all or any substantial part of its assets
to, another Loan Party; (ii) Permitted Acquisitions; (iii) any non-Loan Party
Subsidiary may consolidate or merge into, or otherwise dispose of (including in
each case any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division) all or any substantial part of its assets to, another
Subsidiary which is wholly-owned by one or more of the Loan Parties; and (iv) a
Loan Party may sell an Immaterial Subsidiary to the extent such sale is
permitted under Section 8.2.7(v) [Dispositions of Assets or Subsidiaries].

 

8.2.7                                 Dispositions of Assets or Subsidiaries. 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of Capital Stock of a Subsidiary of such Loan Party),
except:

 

(i)                                     transactions involving the sale of
inventory in the ordinary course of business;

 

(ii)                                  any sale, transfer or lease of assets in
the ordinary course of business which are no longer necessary or required in the
conduct of such Loan Party’s or such Subsidiary’s business;

 

(iii)                               any sale, transfer or lease of assets by any
wholly owned Subsidiary of such Loan Party to another Loan Party;

 

(iv)                              any sale, transfer or lease of assets in the
ordinary course of business which are replaced by substitute assets in
transactions otherwise permitted hereby; provided such substitute assets are
subject to the Lenders’ Prior Security Interest; or

 

(v)                                 so long as, both immediately before and
after giving effect to such disposition (A) no Potential Default or Event of
Default has occurred and is continuing and (B) the Loan Parties are in Financial
Covenant Compliance, other dispositions in an amount not to exceed $15,000,000
in the aggregate per fiscal year;

 

(vi)                              dispositions permitted under Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions]; and

 

(vii)                           any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (vi) above,
which is approved by the Required Lenders.

 

8.2.8                                 Affiliate Transactions.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, enter into
or carry out any transaction with any Affiliate of any Loan Party (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless (i) such transaction is
between or among

 

74

--------------------------------------------------------------------------------



 

Loan Parties, (ii) such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions that are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law, or (iii) both
immediately before and after giving effect to such affiliate transaction, (A) no
Potential Default or Event of Default has occurred and is continuing and (B) the
Loan Parties are in Financial Covenant Compliance.

 

8.2.9                                 Subsidiaries, Partnerships and Joint
Ventures.  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to own or create directly or indirectly any Subsidiaries other than
(i) any Subsidiary which has joined this Agreement as Guarantor on the Closing
Date; (ii) any Subsidiary (other than an Immaterial Subsidiary) formed after the
Closing Date which joins this Agreement as a Guarantor by delivering to the
Administrative Agent within thirty (30) days after the formation of such
Subsidiary (A) a signed Guarantor Joinder; (B) documents in the forms described
in Section 7.1 [First Loans and Letters of Credit] modified as appropriate; and
(C) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in the equity interests of,
and Collateral held by, such Subsidiary, and (iii) any Immaterial Subsidiary. 
Notwithstanding the foregoing, the parties hereto agree that Benefits
Administration Technologies, Inc. is not required to be a Guarantor.  Each of
the Loan Parties shall not become or agree to become a party to a Joint Venture,
unless such Joint Venture is permitted under Section 8.2.4(vi) [Loans and
Investments] hereof.

 

8.2.10                          Continuation of or Change in Business.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than the Permitted Business.

 

8.2.11                          Fiscal Year.  The Borrower shall not, and shall
not permit any Subsidiary of the Borrower to, change its fiscal year from the
twelve-month period beginning July 1st and ending June 30th.

 

8.2.12                          Issuance of Stock.  No Subsidiary of the
Borrower shall issue any additional shares of its Capital Stock or any options,
warrants or other rights in respect thereof other than to a Loan Party.

 

8.2.13                          Changes in Organizational Documents.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
thirty (30) calendar days’ prior written notice to the Administrative Agent and
the Lenders and, in the event such change would be materially adverse to the
Lenders as determined by the Administrative Agent in its sole discretion,
obtaining the prior written consent of the Required Lenders.

 

8.2.14                          Maximum Net Total Leverage Ratio.  The Loan
Parties shall not permit the Net Total Leverage Ratio to exceed 4.00 to 1.00 as
of the last day of each fiscal quarter for the Test Period then ended.

 

75

--------------------------------------------------------------------------------



 

8.2.15                          Maximum Net Senior Secured Leverage Ratio.  The
Loan Parties shall not permit the Net Senior Secured Leverage Ratio to exceed
3.50 to 1.00 as of the last day of each fiscal quarter for the Test Period then
ended.

 

8.2.16                          Minimum Interest Coverage Ratio.  The Loan
Parties shall not permit the ratio of Consolidated EBITDA to Consolidated
Interest Expense of the Borrower and its Subsidiaries, calculated as of the last
day of each fiscal quarter for the Test Period then ended, to be less than 3.00
to 1.00.

 

8.2.17                          Limitation on Negative Pledges.  Each of the
Loan Parties shall not, and shall not permit any Subsidiary, to enter into or
suffer to exist or become effective any agreement that prohibits or limits the
ability of such Loan Party or any of its Subsidiaries to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure the Obligations, other than (a) this
Agreement and the other Loan Documents, (b) with respect to a Subsidiary,
limitations imposed pursuant to an agreement that has been entered into in
connection with a disposition of assets permitted under this Agreement of all or
substantially all of the equity interests or assets of such Subsidiary, (c) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (d) customary provisions
restricting assignment of any licensing agreement (in which a Loan Party or its
Subsidiaries are the licensee) with respect to a contract entered into by a Loan
Party or its Subsidiaries in the ordinary course of business and (e) customary
provisions restricting subletting, sublicensing or assignment of any
intellectual property license or any lease governing any leasehold interests of
a Loan Party and its Subsidiaries.

 

8.2.18                          Prepayment on Permitted Unsecured Indebtedness. 
The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
prepay, repay, redeem, purchase, defease, or otherwise satisfy or obligate
itself to do so prior to the scheduled maturity thereof in any manner (including
by the exercise of any right of setoff), any Permitted Unsecured Indebtedness,
except (a) regularly scheduled or required repayments, refinancings and
refundings of such Permitted Unsecured Indebtedness, and (b) other prepayments,
repayments, redemptions, purchases, or defeasances of Permitted Unsecured
Indebtedness so long as, both immediately before and after giving effect to such
prepayment, (i) no Potential Default or Event of Default has occurred and is
continuing and (ii) the Loan Parties are in Financial Covenant Compliance.

 

8.3                               Reporting Requirements.  The Loan Parties will
furnish or cause to be furnished to the Administrative Agent and each of the
Lenders:

 

8.3.1                                 Quarterly Financial Statements.  As soon
as available and in any event within forty-five (45) calendar days after the end
of each of the first three fiscal quarters in each fiscal year, financial
statements of the Borrower, consisting of a consolidated balance sheet as of the
end of such fiscal quarter and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
Chief Financial Officer or Chief Accounting Officer of the Borrower as having
been prepared in accordance with GAAP, consistently applied, and setting

 

76

--------------------------------------------------------------------------------



 

forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year.

 

8.3.2                                 Annual Financial Statements.  As soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Borrower, financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur or the
impending maturity of any Indebtedness in the upcoming twelve (12) months,
including the Loans hereunder) and shall not indicate the occurrence or
existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Loan Party under any of the Loan Documents.

 

8.3.3                                 Certificate of the Borrower.  Concurrently
with the financial statements of the Borrower furnished to the Administrative
Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, Chief Financial Officer or Chief Accounting Officer of the Borrower,
in the form of Exhibit 8.3.3.

 

8.3.4                                 Notices.

 

8.3.4.1                                   Default.  Promptly after any officer
of any Loan Party has learned of the occurrence of an Event of Default or
Potential Default, a certificate signed by an Authorized Officer setting forth
the details of such Event of Default or Potential Default and the action which
such Loan Party proposes to take with respect thereto.

 

8.3.4.2                                   Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party or Subsidiary of any Loan Party which relate to the Collateral,
involve a claim or series of claims in excess of $10,000,000 or which if
adversely determined would constitute a Material Adverse Change.

 

8.3.4.3                                   Organizational Documents.  Within the
time limits set forth in Section 8.2.13 [Changes in Organizational Documents],
any amendment to the organizational documents of any Loan Party.

 

8.3.4.4                                   Erroneous Financial Information. 
Promptly in the event that the Borrower or its accountants conclude or advise
that any previously issued financial statement, audit report or interim review
should no longer be relied upon or that disclosure should be made or action
should be taken to prevent future reliance, notice in writing setting forth the
details thereof and the action which the Borrower proposes to take with respect
thereto.

 

77

--------------------------------------------------------------------------------



 

8.3.4.5                                   ERISA Event.  Promptly upon the
occurrence of any ERISA Event, notice in writing setting forth the details
thereof and the action which the Borrower proposes to take with respect thereto.

 

8.3.4.6                                   Other Reports.  Promptly upon their
becoming available to the Borrower:

 

(i)                                     [Reserved],

 

(ii)                                  [Reserved],

 

(iii)                               SEC Reports; Shareholder Communications. 
Reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses and other shareholder communications, filed by the Borrower with
the Securities and Exchange Commission.

 

(iv)                              Other Information.  Such other reports and
information as any of the Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Sections 8.3.1, 8.3.2 and
8.3.4.6(iii) shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System or posting to the Borrower’s website; provided
that the Borrower shall notify (which may be by facsimile or electronic mail and
may also be included in the certificate delivered pursuant to Section 8.3.3) the
Administrative Agent of the filing or posting of any such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to deliver copies of the compliance certificates to the extent 
required by Section 8.3.3 to the Administrative Agent.

 

9.                                      DEFAULT

 

9.1                               Events of Default.  An Event of Default shall
mean the occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

 

9.1.1                                 Payments Under Loan Documents.  The
Borrower shall fail to pay (i) when due in accordance with the terms hereof any
principal of any Loan (including scheduled installments or the payment due at
maturity), or (ii) within three (3) Business Days after the same becomes due,
any Reimbursement Obligation or Letter of Credit or Obligation or any interest
on any Loan, Reimbursement Obligation or Letter of Credit Obligation or any
other amount owing hereunder or under the other Loan Documents;

 

9.1.2                                 Breach of Warranty.  Any representation or
warranty made at any time by any of the Loan Parties herein or by any of the
Loan Parties in any other Loan Document, or in any certificate, other instrument
or statement furnished pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading in any material respect as of the time it was
made or furnished;

 

9.1.3                                 Anti-Terrorism Laws.  Any representation
or warranty contained in Section 6.1.16 [Anti-Terrorism Laws] is or becomes
false or misleading at any time;

 

78

--------------------------------------------------------------------------------



 

9.1.4                                 Breach of Certain Covenants.  Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.1 [Preservation of Existence] (as to legal existence
only), Section 8.1.5 [Visitation Rights], Section 8.1.9 [Anti-Terrorism Laws;
International Trade Law Compliance], Section 8.1.13 [Post-Closing Obligations],
Section 8.2 [Negative Covenants] or Section 8.3 [Reporting Requirements];

 

9.1.5                                 Breach of Other Covenants.  Any of the
Loan Parties shall default in the observance or performance of any other
covenant, condition or provision hereof or of any other Loan Document and such
default shall continue unremedied for a period of thirty (30) days;

 

9.1.6                                 Defaults in Other Agreements or
Indebtedness.  A default or event of default shall occur at any time under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor in excess of $10,000,000 in
the aggregate, and such breach, default or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto,
whether waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend;

 

9.1.7                                 Final Judgments or Orders.  Any final
judgments or orders for the payment of money in excess of $10,000,000 in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;

 

9.1.8                                 Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged or contested or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby, or any Loan Party or Subsidiary (or any Person
on behalf of any Loan Party or Subsidiary) denies or contests the validity,
binding nature or enforceability of any Loan Document or any of the Obligations;

 

9.1.9                                 Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $10,000,000 or the Collateral
or any other of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

9.1.10                          Events Relating to Pension Plans and
Multiemployer Plans.  An ERISA Event occurs with respect to a Pension Plan which
has resulted or would reasonably be expected to result in liability of Borrower
or any member of the ERISA Group under Title IV of ERISA to the Pension Plan or
the PBGC in an aggregate amount in excess of $10,000,000, or Borrower or any
member of the ERISA Group fails to pay when due, after the expiration of any
applicable

 

79

--------------------------------------------------------------------------------



 

grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, where the aggregate
amount of unamortized withdrawal liability is in excess of $10,000,000;

 

9.1.11                          Change of Control.  A Change of Control shall
occur.

 

9.1.12                          Relief Proceedings.  A Relief Proceeding shall
have been instituted against any Loan Party or Subsidiary of a Loan Party or a
substantial part of the assets of any Loan Party or Subsidiary and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

 

9.2                               Consequences of Event of Default.

 

9.2.1                                 Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Sections 9.1.1 through 9.1.11shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

 

9.2.2                                 Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1.12 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

 

9.2.3                                 Set-off.  If an Event of Default shall
have occurred and be continuing, each Lender, the Issuing Lender, and each of
their respective Affiliates and any participant of such Lender or Affiliate
which has agreed in writing to be bound by the provisions of Section 5.3
[Sharing of Payments by Lenders] is hereby authorized at any time and from time
to time, to the

 

80

--------------------------------------------------------------------------------



 

fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate or
participant to or for the credit or the account of any Loan Party against any
and all of the Obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender,
Affiliate or participant, irrespective of whether or not such Lender, Issuing
Lender, Affiliate or participant shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness.  The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have.  Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

 

9.2.4                                 Enforcement of Rights and Remedies. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 9.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.2.3
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Insolvency Proceeding; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.4, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.3 [Sharing of Payments by Lenders]), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders; and

 

9.2.5                                 Application of Proceeds.  From and after
the date on which the Administrative Agent has taken any action pursuant to this
Section 9.2 and until Payment in Full, any and all proceeds received by the
Administrative Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by the Administrative
Agent, shall be applied as follows:

 

81

--------------------------------------------------------------------------------



 

(i)                                     First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swing Loan Lender in
its capacity as such, ratably among the Administrative Agent, the Issuing Lender
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;

 

(ii)                                  Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them;

 

(iii)                               Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

(iv)                              Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations and payment obligations then owing under Lender Provided Interest
Rate Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Service Products, in proportion to the respective amounts described in
this clause Fourth held by them;

 

(v)                                 Fifth, to the Administrative Agent for the
account of the Issuing Lender, to cash collateralize any undrawn amounts under
outstanding Letters of Credit;

 

(vi)                              Sixth, to the payment of any other
Obligations; and

 

(vii)                           Last, the balance, if any, to the Loan Parties
or as required by Law.

 

Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.5.

 

10.                               THE ADMINISTRATIVE AGENT

 

10.1                        Appointment and Authority.  Each of the Lenders and
the Issuing Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its

 

82

--------------------------------------------------------------------------------



 

behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.2                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Potential Default or Event of
Default has occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

 

83

--------------------------------------------------------------------------------



 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.5                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

10.6                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a

 

84

--------------------------------------------------------------------------------



 

successor Administrative Agent; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

 

10.7                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.8                        No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the lead arrangers or bookrunners listed on
the cover page hereof shall have any powers, duties

 

85

--------------------------------------------------------------------------------



 

or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

 

10.9                        Administrative Agent’s Fee.  The Borrower shall pay
to the Administrative Agent a nonrefundable fee (the “Administrative Agent’s
Fee”) under the terms of a letter (the “Administrative Agent’s Letter”) between
the Borrower and Administrative Agent, as amended from time to time.

 

10.10                 Authorization to Release Collateral and Guarantors.  The
Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], and (ii) any Guarantor
from its obligations under the Guaranty Agreement if the ownership interests in
such Guarantor are sold or otherwise disposed of or transferred to persons other
than Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

 

10.11                 No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

10.12                 Certain ERISA Matters.

 

10.12.1                   Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, Administrative Agent and the
Lead Arranger and their respective Affiliates, and for the benefit of Borrower
or any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions

 

86

--------------------------------------------------------------------------------



 

involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

10.12.2                   In addition, unless sub-clause (i) in the immediately
preceding Section 10.12.1 is true with respect to a Lender or such Lender has
not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding Section 10.12.1, such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower, that:

 

(i)                                     none of the Administrative Agent or the
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loans),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loans),

 

87

--------------------------------------------------------------------------------



 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

 

10.12.3                   The Administrative Agent and the Lead Arranger hereby
inform the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

11.                               MISCELLANEOUS

 

11.1                        Modifications, Amendments or Waivers.  With the
written consent of the Required Lenders, the Administrative Agent, acting on
behalf of all the Lenders, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

 

11.1.1                          Increase of Commitment.  Increase the amount of
the Revolving Credit Commitment of any Lender hereunder without the consent of
such Lender;

 

11.1.2                          Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment.  Whether or not
any Loans are outstanding, extend the Expiration Date or the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan), the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates or any amendment or modification of defined terms
used in the definition of Net Senior Secured

 

88

--------------------------------------------------------------------------------



 

Leverage Ratio) or reduce the Commitment Fee or any other fee payable to any
Lender, without the consent of each Lender directly affected thereby;

 

11.1.3                          Release of Collateral or Guarantor.  Except for
sales of assets permitted by Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] or  8.2.7 [Dispositions of Assets or
Subsidiaries], release all or substantially all of the Collateral or any
Guarantor from its Obligations under the Guaranty Agreement without the consent
of all Lenders (other than Defaulting Lenders); or

 

11.1.4                          Miscellaneous.  Amend Section 5.2 [Pro Rata
Treatment of Lenders], Section 10.3 [Exculpatory Provisions], Section 5.3
[Sharing of Payments by Lenders], Section 9.2.5 [Application of Payments] or
this Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

11.2                        No Implied Waivers; Cumulative Remedies.  No course
of dealing and no delay or failure of the Administrative Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege. 
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a

 

89

--------------------------------------------------------------------------------



 

waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.

 

11.3                        Expenses; Indemnity; Damage Waiver.

 

11.3.1                          Costs and Expenses.  The Loan Parties shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one outside counsel for the Administrative Agent in each
relevant jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of one outside counsel in each relevant jurisdiction
for the Administrative Agent, any Lender or the Issuing Lender), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

11.3.2                          Indemnification by the Loan Parties.  The Loan
Parties shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Loan Parties under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee,

 

90

--------------------------------------------------------------------------------



 

be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This Section 11.3.2 [Indemnification by the Loan Parties] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.  Notwithstanding the foregoing,
each Indemnified Person shall be obligated to refund or return any and all
amounts paid by the Borrower under this paragraph to such Indemnified Person to
the extent that there is a final judicial determination as a result of which
such Indemnified Person is not entitled to indemnification rights with respect
to such payment.

 

11.3.3                          Reimbursement by Lenders.  To the extent that
the Loan Parties for any reason fail to indefeasibly pay any amount required
under Sections 11.3.1 [Costs and Expenses] or 11.3.2 [Indemnification by the
Loan Parties] to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

 

11.3.4                          Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
Section 11.3.2 [Indemnification by Borrower] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

11.3.5                          Payments.  All amounts due under this
Section shall be payable not later than ten (10) days after demand therefor.

 

11.4                        Holidays.  Whenever payment of a Loan to be made or
taken hereunder shall be due on a day which is not a Business Day such payment
shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods]) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day. 
Whenever any

 

91

--------------------------------------------------------------------------------



 

payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

11.5                        Notices; Effectiveness; Electronic Communication.

 

11.5.1                          Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.5.2 [Electronic Communications]), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier (i) if to a Lender, to it at its address
set forth in its administrative questionnaire, or (ii) if to any other Person,
to it at its address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.5.2                          Electronic Communications.  Notices and other
communications to the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

11.5.3                          Change of Address, Etc.  Any party hereto may
change its address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

 

92

--------------------------------------------------------------------------------



 

11.6                        Severability.  The provisions of this Agreement are
intended to be severable.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

11.7                        Duration; Survival.  All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and Payment In Full.  All covenants and agreements of
the Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full and termination of this
Agreement.  All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

 

11.8                        Successors and Assigns.

 

11.8.1                          Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.5
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

11.8.2                          Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                   in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

93

--------------------------------------------------------------------------------



 

(B)                   in any case not described in clause (i)(A) of this
Section 11.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except for the consent of the Administrative Agent
(which shall not be unreasonably withheld or delayed) and:

 

(A)                   the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Specified Event
of Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)                   the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption Agreement.  The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Defaulting Lenders.  No such
assignment shall be made to a Defaulting Lender.

 

94

--------------------------------------------------------------------------------



 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3
[Expenses, Indemnity; Damage Waiver] with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.8.2 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8.4 [Participations].

 

11.8.3         Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time.  Such register shall be conclusive, absent manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is in such register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  Such register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

11.8.4         Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under

 

95

--------------------------------------------------------------------------------



 

Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.8.5         Certain Pledges; Successors and Assigns Generally.  Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

11.9        Confidentiality.

 

11.9.1         General.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential),

 

96

--------------------------------------------------------------------------------



 

(ii) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
in which case, the Administrative Agent, such Lenders or the Issuing Lender, as
applicable, except with respect to any audit or examination conducted by bank
accountants or governmental bank regulatory authority conducting routine
examinations, promptly notify the Borrower to the extent practicable and
permitted by applicable law, (iv) to any other party hereto, (v) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (Y) becomes publicly
available other than as a result of a breach of this Section or (Z) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or the other Loan Parties.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, but not less than
reasonable care.

 

11.9.2         Sharing Information With Affiliates of the Lenders.  Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

11.10      Counterparts; Integration; Effectiveness.

 

11.10.1      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

97

--------------------------------------------------------------------------------



 

11.11      CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1      Governing Law.  This Agreement shall be deemed to be a contract
under the Laws of the State of New York without regard to its conflict of laws
principles.  Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to its conflict of laws principles.

 

11.11.2      SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES SOUTHERN DISTRICT COURT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

11.11.3      WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.11.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

98

--------------------------------------------------------------------------------



 

11.11.4      SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

11.11.5      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12      USA Patriot Act Notice.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

 

11.13      Consent to Bail-In of EEA Financial Institutions.  Notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among the parties, each party hereto (including
each Lender) acknowledges that, with respect to any Lender that is an EEA
Financial Institution, any unsecured liability of such Lender arising under a
Loan Document may be subject to the write-down and conversion powers of an EEA
Resolution Authority, and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by, (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liability which
may be payable to it by such Lender; and (b) the effects of any Bail-in Action
on any such liability, including (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent, or a bridge institution that may be issued to
the party or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of any Write-Down
and Conversion Powers.

 

99

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

ATTEST:

BORROWER

 

 

 

PAYLOCITY HOLDING CORPORATION

 

 

 

By:

/s/ Toby Williams

 

 

 

 

Name: Toby Williams

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

PAYLOCITY CORPORATION

 

 

 

By:

/s/ Toby Williams

 

 

 

 

Name: Toby Williams

 

 

 

Title: Secretary and Treasurer

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, individually, as a Lender, and as Administrative
Agent

 

 

 

By:

/s/ Brandon Norder

 

 

 

 

Name: Brandon Norder

 

 

 

Title: Senior Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Geoff Smith

 

 

 

 

Name: Geoff Smith

 

 

 

Title: Senior Vice President

 

 

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

By:

/s/ Kendal Cross

 

 

 

 

Name: Kendal Cross

 

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Edward R. Sleeper

 

 

 

 

Name: Edward R. Sleeper

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK N.A., as a Lender

 

 

 

By:

/s/ Todd Schroeder

 

 

 

 

Name: Todd Schroeder

 

 

 

Title: Vice President

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Locksley Randle

 

 

 

 

Name: Locksley Randle

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------